[a103assignmentofmanageme001.jpg]
EXHIBIT 10.3 Freddie Mac Loan Number: 499673646 Property Name: Tapestry Park at
Montclair ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT
FEES (Revised 7-12-2016) THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND
SUBORDINATION OF MANAGEMENT FEES ("Assignment") is made effective as of the 26th
day of September, 2019, by and among SIR TAPES TRY PARK, LLC, a Delaware limited
liability company ("Borrower"), BERKELEY POINT CAPITAL LLC, d/b/a NEWMARK KNIGHT
FRANK, a Delaware limited liability company ("Lender"), and STEADFAST MANAGEMENT
COMPANY, INC., a California corporation ("Property Manager"). RECITALS: A.
Borrower has requested that Lender make a loan to Borrower ("Loan"). The Loan
will be evidenced by a Multifamily Note from Borrower to Lender effective as of
the date of this Assignment ("Note"). The Note is secured by, among other
things, a Multifamily Loan and Security Agreement ("Loan Agreement") and a
Multifamily Mortgage, Deed of Trust, or Deed to Secure Debt ("Security
Instrument"), dated as of the date of this Assignment, which grants Lender a
lien on the property encumbered by the Security Instrument ("Mortgaged
Property"). The Note, the Loan Agreement, the Security Instrument, this
Assignment and any of the other documents evidencing the Loan are collectively
referred to as the "Loan Documents". Other capitalized terms used but not
defined in this Assignment will have the meanings given to those terms in the
Loan Agreement. B. Pursuant to a Management Agreement between Borrower and
Property Manager ("Management Agreement") (a true and correct copy of which is
attached as Exhibit B), Borrower employed Property Manager exclusively to lease,
operate and manage the Mortgaged Property, and Property Manager is entitled to
certain management fees ("Management Fees") pursuant to the Management
Agreement. C. Lender requires as a condition to the making of the Loan that
Borrower assign the Management Agreement and that Property Manager subordinate
its interest in the Management Fees in lien and payment to the Loan as set forth
below. For good and valuable consideration, the parties agree as follows: 1.
Assignment of Management Agreement. As additional collateral security for the
Loan, Assignment of Management Agreement and Subordination of Management Fees



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme002.jpg]
Borrower conditionally transfers, sets over, and assigns to Lender all of
Borrower's right, title and interest in and to the Management Agreement and all
extensions and renewals. This transfer and assignment will automatically become
a present, unconditional assignment, at Lender's option, upon a default by
Borrower under the Note, the Loan Agreement, the Security Instrument or any of
the other Loan Documents (each, an "Event of Default"), and the failure of
Borrower to cure such Event of Default within any applicable grace period. 2.
Subordination of Management Fees. The Management Fees and all rights and
privileges of Property Manager to the Management Fees are and will at all times
continue to be subject and unconditionally subordinate in all respects in lien
and payment to the lien and payment of the Loan Agreement, the Security
Instrument, the Note, and the other Loan Documents, and to any renewals,
extensions, modifications, assignments, replacements, or consolidations of the
Loan Documents and the rights, privileges, and powers of Lender under the Note,
the Loan Agreement, the Security Instrument, or any of the other Loan Documents.
3. Estoppel. Property Manager and Borrower represent and warrant that all of the
following are true as of the date of this Assignment: (a) The Management
Agreement is in full force and effect and has not been modified, amended or
assigned other than pursuant to this Assignment. (b) Neither Property .Manager
nor Borrower is in default under any of the terms, covenants or provisions of
the Management Agreement and Property Manager knows of no event which, but for
the pas:mge of time or the giving of notice or both, would constitute an event
of default under the Management Agreement. (c) Neither Property Manager nor
Borrower has commenced any action or given or received any notice for the
purpose of terminating the Management Agreement. (d) The Management Fees and all
other sums due and payable to the Property Manager under the Management
Agreement have been paid in full. 4. Agreement by Borrower and Property Manager.
Borrower and Property Manager agree that if there is an Event of Default by
Borrower ( continuing beyond any applicable grace period) under the Note, the
Loan Agreement, the Security Instrument or any of the other Loan Documents
during the term of this Assignment or upon the occurrence of any event which
would entitle Lender to terminate the Management Agreement in accordance with
the terms of the Loan Documents, Lender may terminate the Management Agreement
without payment of any cancellation fee or penalty and require Property Manager
to transfer its responsibility for the management of the Mortgaged Property to a
management company selected by Lender in Lender's sole discretion, effective as
of the date set forth in Lender's notice to Property Manager. Following any such
termination, Property Manager agrees to apply all rents, security deposits,
issues, proceeds and profits of the Mortgaged Property in accordance with
Lender's written directions to Property Manager. Assignment of Management
Agreement and Subordination of Management Fees Page2



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme003.jpg]
5. Lender's Right to Replace Property Manager. If Lender, in Lender's reasonable
discretion, at any time during the term of this Assignment, determines that the
Mortgaged Property is not being managed in accordance with generally accepted
management practices for properties similar to the Mortgaged Property, Lender
will deliver written notice to Borrower and Property Manager, which notice will
specify with particularity the grounds for Lender's determination. If Lender
reasonably determines that the conditions specified in Lender's notice are not
remedied to Lender's reasonable satisfaction by. Borrower or Property Manager
within 30 days from receipt of such notice or that Borrower or Property Manager
have failed to diligently undertake correcting such conditions within such
30-day period, Lender may direct Borrower to terminate Property Manager as
manager of the Mortgaged Property and terminate the Management Agreement without
payment of any cancellation .fee or penalty and to replace Property Manager with
a management company acceptable to Lender in Lender's sole discretion pursuant
to a management agreement acceptable to Lender in Lender's sole discretion. 6.
Receipt of Management Fees. Property Manager will not be obligated to return or
refund to Lender any Management Fees or other fee, commission or other amount
received by Property Manager prior to the occurrence of the Event of Default,
and to which Property Manager was entitled under the Management Agreement. If
the Property Manager receives any Management Fees after it has received notice
of an Event of Default, Property Manager agrees that such Management Fees will
be received and held in trust for Lender, to be applied by Lender to amounts due
under the Loan Documents. 7. Consent and Agreement by Property Manager. Property
Manager acknowledges and consents to this Assignment and agrees that Property
Manager will act in conformity with the provisions of this Assignment and
Lender's rights under this Assignment or otherwise related to the Management
Agreement. If the responsibility for the management of the Mortgaged Property is
transferred from Property Manager in accordance with the provisions of this
Assignment, then Property Manager will fully cooperate in trarisferring its
responsibility to a new management company and complete such transfer no later
than 30 days from the date the Management Agreement is terminated. Further;
Property Manager agrees as follows: (a) It will not contest or impede the
exercise by Lender of any right Lender has under or in connection with this
Assignment. (b) It will give at least 30 days prior written notice to Lender of
its intention to terminate the Management Agreement or otherwise discontinue its
management of the Mortgaged Property, in the manner provided for in this
Assignment. ( c) It will not amend any of the provisions or terms of the
Management Agreement without the prior consent of Lender. 8. Termination. When
the Loan is paid in full and the Security Instrument is released or assigned of
record, this Assignment and all of Lender's right, title and interest hereunder
with respect to the Management Agreement will terminate. Assignment of
Management Agreement and Subordination of Management Fees Page3



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme004.jpg]
9. Notices. (a) All notices under or concerning this Assignment ("Notice") will
be in writing. Each Notice will be deemed given on the earliest to occur of: (i)
the date when the Notice is received by the addressee, (ii) the first Business
Day after the Notice is delivered to a recognized overnight courier service,
with arrangements made for payment of charges for next Business Day delivery, or
(iii) the third Business Day after the Notice is deposited in the United States
mail with postage prepaid, certified mail, return receipt requested. Addresses
for Notice are as follows: If to Lender: Berkeley Point Capital LLC, d/b/a
Newmark Knight Frank 225 Franklin Street, Suite #1800 · Boston, Massachusetts
02110 Attention: Director Loan Servicing If to Borrower: SIR Tapestry Park, LLC
c/o Steadfast Companies 18100 Von Karman A venue, Suite 500 Irvine, California
92612 Attention: Ana Marie del Rio, General Counsel If to Property Manager:
Steadfast Management Company, Inc. c/o Steadfast Companies 18100 Von Karman A
venue, Suite 500 Irvine, California 92612 Attention: Ana Marie del Rio, General
Counsel (b) Any party to this Assignment may change the address to which Notices
intended for it are to be directed by means of Notice given to the other parties
in accordance with this Section 9. Each party agrees that it will not refuse or
reject delivery of any Notice given in accordance with this Section 9, that it
will acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 9 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service. 10. Governing Law; Consent to
Jurisdiction and Venue. (a) This Assignment will be construed in accordance with
and governed by the laws of the Property Jurisdiction. (b) Borrower and Property
Manager agree that any controversy arising under or in relation to this
Assignment may be litigated in the Property Jurisdiction. The state and federal
courts and authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that may arise under or in relation to this
Assignment. Borrower and Property Manager irrevocably consent to service,
Assignment of Management Agreement and Subordination of Management Fees Page4



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme005.jpg]
jurisdiction and venue of such courts for any such litigation and waive any
other venue to which it might be entitled by virtue of domicile, habitual
residence or otherwise. However, nothing in this Section 10 is intended to limit
Lender's right to bring any suit, action or proceeding relating to matters under
this Assignment in any court of any other jurisdiction. 11. Captions, Cross
References and Exhibits. The captions assigned to provisions of this Assignment
are for convenience only and will be disregarded in construing this Assignment.
Any reference in this Assignment to an "Exhibit" or a "Section," unless
otherwise explicitly provided, will be construed as referring, respectively, to
an Exhibit attached to this Assignment or to a section of this Assignment. All
Exhibits attached to or referred to in this Assignment are incorporated by
reference into this Assignment. 12. Number and Gender. Use of the singular in
this Assignment includes the plural, use of the plural includes the singular,
and use of one gender includes all other genders, as the context may require.
13. No Partnership. This Assignment is not intended to, and will not, create a
partnership or joint venture among the parties, and no party to this Assignment
will have the power or authority to bind any other party except as explicitly
provided in this Assignment. 14. Severability. The invalidity or
unenforceability of any provision of this Assignment will not affect the
validity of any other provision, and all other provisions will remain in full
force and effect. 15. Entire Assignment. This Assignment contains the entire
agreement among the parties as to the rights granted and the obligations assumed
in this Assignment. 16. No Waiver; No Remedy Exclusive. Any forbearance by a
party to this Assignment in exercising any right or remedy given under this
Assignment or existing at law or in equity will not constitute a waiver of or
preclude the exercise of that or any other right or remedy. Unless otherwise
explicitly provided, no remedy under this Assignment is intended to be exclusive
of any other available remedy, but each remedy will be cumulative and will be in
addition to other remedies given under this Assignment or existing at law or in
equity. 17. Third Party Beneficiaries. Neither any creditor of any party to this
Assignment, nor any other person, is intended to be a third party beneficiary of
this Assignment. 18. Further Assurances and Corrective Instruments. To the
extent permitted by law, the parties will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements to this Assignment and such further instruments as may
reasonably be required for carrying out the intention of or facilitating the
performance of this Assignment. 19. Counterparts. This Assignment may be
executed in multiple counterparts, each of which Assignment of Management
Agreement and Subordination of Management Fees Page 5



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme006.jpg]
will constitute an original document and all of which together will constitute
one agreement. 20. Indemnity. By executing this Assignment Borrower agrees to
indemnify and hold harmless Lender and its successors and assigns from and
against any and all losses, claims, damages, liabilities and expenses including
Attorneys' Fees and Costs, which may be imposed or incurred in connection with
this Assignment. 21. Costs and Expenses. Wherever pursuant to this Assignment it
is provided that Borrower will pay any costs and expenses, such costs and
expenses will include Lender's Attorneys' Fees and Costs. 22. Determinations by
Lender. In any instance where the consent or approval of Lender may be given or
is required, or where any determination, judgment or decision is to be rendered
by Lender under this Assignment, the granting, withholding or denial of such
consent or approval and the rendering of such determination, judgment or
decision will be made or exercised by Lender ( or its designated representative)
at its sole and exclusive option and in its sole and absolute discretion and
will be final and conclusive, except as may be otherwise expressly and
specifically provided in this Assignment. 23. Successors and Assigns. This
Assignment will be binding upon and inure to the benefit of Borrower, Lender and
Property Manager and their respective successors and assigns forever. 24.
Secondary Market. Lender may sell, transfer and deliver the Note and assign the
Loan Agreement, the Security Instrument, this Assignment and the other Loan
Documents to one or more investors in the secondary mortgage market
("Investors"). In connection with such sale, Lender may retain or assign
responsibility for servicing the Loan, including the Note, the Loan Agreement,
the Security Instrument, this Assignment and the other Loan Documents, or may
delegate some or all of such responsibility and/or obligations to a servicer
including any subservicer or master servicer, on behalf of the Investors. All
references to Lender in this Assignment will refer to and include any such
servicer to the extent applicable. 25. Attached Exhibits. The following
Exhibits, if marked with an "X" in the space provided, are attached to this
Assignment: IXI Exhibit A Modifications to Assignment !XI Exhibit B Copy of
Management Agreement Assignment of Management Agreement and Subordination of
Management Fees Page 6



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme007.jpg]
IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
and year first written above. BORROWER: SIR TAPESTRY PARK, LLC a Delaware
limited liability company By: Steadfast Income Advisor, LLC a Delaware limited
liability company Manager By: Assignment of Management Agreement and Page S-1
Subordination of Management Fees



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme008.jpg]
LENDER: BERKELEY POINT CAPITAL LLC, d/b/a NEWMARK KNIGHT FRANK, a Delaware
limited liability company By: Assignment of Management Agreement and Page S-2
Subordination of Management Fees



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme009.jpg]
PROPERTY MANAGER: STEADFAST MANAGEMENT COMPANY, INC. a California corporation
By: Name: Title: Vice President Assignment of Management Agreement and Page S-3
Subordination of Management Fees



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme010.jpg]
EXHIBIT A MODIFICATIONS TO ASSIGNMENT The following modifications are made to
the text of the Assignment that precedes this Exhibit: 1. Section 3(a) is
deleted in its entirety and replaced with the following: (a) The Management
Agreement is in full force and effect and has not been modified, or amended or
assigned other than pursuant to this Assignment. There are no assignments of the
Management Agreement that remain in effect other than pursuant to this
Assignment. 2. Section 6 is deleted in its entirety and replaced with the
following: 6. Receipt of Management Fees. Manager will not be obligated to
return or refund to Lender any Management Fees or other fee, commission or other
amount received by Property Manager prior to the occurrence of the Event of
Default, and to which Property Manager was entitled under the Management
Agreement. If the Property Manager receives any Management Fees after it has
received notice of an Event of Default, Property Manager agrees that such
Management Fees will be received and held in trust for Lender, to be applied by
Lender to amounts due under the Loan Documents; provided, however, that nothing
herein shall prevent Property Manager from terminating the Management Agreement
in the event Property Manager is not paid all fees due to it under the
Management Agreement. Assignment of Management Agreement and Subordination of
Management Fees Page A-1



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme011.jpg]
EXHIBITB MANAGEMENT AGREEMENT Assignment of Management Agreement and
Subordination of Management Fees Page B-1



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme012.jpg]
PROPERTY MANAGEMENT AGREEMENT THIS PROPERTY MANAGEMENT AGREEMENT (this
"Agreement") is made and entered into as of August 13, 2013 (the "Effective
Date"), by and between SIR TAPESTRY PARK, LLC, a Delaware limited liability
company ("Owner"), and STEADFAST MANAGEMENT COMPANY, INC., a California
corporation ("Manager"). ARTICLE 1 DEFINITIONS Section 1.1 Definitions. The
following terms shall have the following meanings when used in this Agreement:
"Agreement" has the meaning given in the introductory paragraph. "Annual
Business Plan" has the meaning given in Section 3.11 (a). "Capital Budget" has
the meaning given in Section 3 .11 ( a). "Depository" means such bank or
federally-insured or other financial institution as Owner shall designate in
writing. "Effective Date" has the meaning given in the introductory paragraph.
"Fiscal Year" means the calendar year beginning January l and ending December 31
of each calendar year, or such other fiscal year as determined by Owner and of
which Manager is notified in writing; provided that the first Fiscal Year of
this Agreement shall be the period beginning on the Effective Date and ending on
December 31 of the calendar year in which the Effective Date occurs.
"Governmental Requirements" has the meaning given in Section 3.14. "Gross
Collections" means all amounts actually collected as rents or other charges for
use and occupancy of apartment units and from users of garage spaces (if any),
leases of other non-dwelling facilities in the Property and concessionaires (if
any) in respect of the Property, including furniture rental, parking fees,
forfeited security deposits, application fees, late charges, income from
coin-operated machines, proceeds from rental interruption insurance, and other
miscellaneous income collected at the Prope.rty; excluding, however, all other
receipts, including but not limited to, income derived from interest on
investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruptions insurance), abatement of taxes, franchise fees,
and awards arising out of eminent domain proceedings, discounts and dividends on
insurance policies. "Hazardous Materials" means any material defined as a
hazardous substance under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, the Resource Conservation and Recovery Act, or any
state or local statute regulating the storage, release, transportation or other
disposition of hazardous material, as any of those laws may have been amended to
the date hereof, and the administrative regulations promulgated thereunder prior
to



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme013.jpg]
the date hereof, and, whether or not defined as hazardous substances under the
foregoing Governmental Requirements, petrolewn products (other than petroleum
products used in accordance with Governmental Requirements by Owner or its
tenants in the usual and ordinary course of their activities), PCBs and radon
gas. "Maior Capital Improvements" has the meaning given in Section 3.6.
"Management Fee" has the meaning given in Section 4.1. "Manager" has the meaning
given in the introductory paragraph. "Operating Budget" has the meaning given in
Section 3.1 l(a). "Owner" has the meaning given in the introductory paragraph.
"Owner's Representative" has the meaning given in Section 2.2. "Pass-Through
Amounts" means fees and/or reimbursements for services provided to the Prope1iy
but not covered by the Management Fee, as described in Exhibit A attached hereto
and made a part hereof. "Property" means the multifamily apaiiment project
listed and described on Exhibit B attached hereto and made a part hereof.
"Security Deposit Account" has the meaning given in Section 5.1. "State" means
the state in which the Property is located. ARTICLE2 APPOINTMENT OF AGENCY AND
RENT AL RESPONSIBILITY Section 2.1 Appointment. Owner hereby appoints Manager
and Manager hereby accepts appointment as the sole and exclusive leasing agent
and manager of the Property on the terms and conditions set forth herein. Owner
warrants and represents to Manager that Owner owns fee simple title to the
Properiy with all requisite authority to hereby appoint Manager and to enter
into this Agreement. Section 2.2 Owner's Representative. Owner shall from time
to time designate one or more persons to serve as Owner' s representative
("Owner's Representative") in all dealings with Manager hereunder. Whenever the
approval, consent or other action of Owner is called for hereunder, such
approval, consent or action shall be binding on Owner if specified in writing
and signed by Owner's Representative. The initial Owner's Representative shall
be Kyle Winning, Chief Investment Officer. Any Owner's Representative may be
changed at the discretion of Owner, at any time, and shall be effective upon
Manager's receipt of written notice identifying the new Owner's Representative.
2



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme014.jpg]
Section 2.3 Leasing. Manager shall perform all promotional, leasing and
management activities required to lease apartment units in the Property.
Throughout the term of this Agreement, Manager shall use its diligent efforts to
lease apartment units in the Property. Manager shall advertise the Prope1iy,
prepare and secure advertising signs, space plans, circulars, marketing
brochures and other fonns of advertising. Owner hereby authorizes Manager
pursuant to the te1111s of this Agreement to advertise the Property in
conjunction with institutional advertising campaigns and allocate costs on a pro
rata basis among the Properties being advertised (to the extent authorized by
the Annual Business Plan). All inquiries for any leases or renewals or
agreements for the rental of the Property or portions thereof shall be referred
to Manager and all negotiations connected therewith shall be conducted solely by
or under the direction of Manager. Manager is hereby authorized to execute,
deliver and renew residential tenant leases on behalf of Owner. Manager is
authorized to utilize the services of apartment locator services and the fees of
such services shall be operating expenses of the Property and, to the extent
paid by Manager, reimbursable by Owner. Section 2.4 Manager's Standard of Care.
Manager shall perform its duties under this Agreement in a manner consistent
with professional property management services. In no event shall the scope or
quality of services provided by Manager for the Property hereunder be less than
those generally perfonned by professional property managers of similar
properties in the market area where the Property is located. Manager shall make
available to Owner the full benefit of the judgment, experience, and advice of
the members and employees of Manager's organization with respect to the policies
to be pursued by Owner in operating the Property, and will perfonn the services
set forth herein and such other services as may be requested by Owner in
managing, operating, maintaining and servicing the Property. ARTICLE 3 SERVICES
TO BE PERFORMED BY MANAGER Section 3.1 Expense of Owner. All acts performed by
Manager in the performance of its obligations under this Agreement shall be
performed as an independent contractor of Owner, and all obligations or expenses
incurred thereby, shall be for the account of, on behalf of, and at the expense
of Owner, except as otherwise specifically provided in this A1iicle 3, provided
Owner shall be obligated to reimburse Manager only for the following: (a) Costs
and Expenses. All costs and expenses incurred by Manager on behalf of Owner in
connection with the management and operation of the Property, including but not
limited to all compensation, including the cost of benefits, payable to the
employees at the Property and identified in the Operating Budget and taxes and
assessments payable in connection therewith and reasonable training, travel and
expenses associated therewith, all marketing costs, all collection and lease
enforcement costs, all maintenance and repair costs incurred in accordance with
Section 3.5 hereof, all utilities and related services, all on-site overhead
costs and all other costs reasonably incurred by Manager in the operation and
management of the Property, excluding, however, all of Manager's general
overhead costs, including without limitation, all expenses incurred at Manager's
corporate headquarters and other Manager office sites other than the prope1iy
management office located at the Property (i.e., office expenses, long distance
phone calls, postage, copying, supplies, electronic data processing and
accounting 3



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme015.jpg]
expenses), general accounting and reporting expenses for services included among
Manager's duties under the Agreement; and (b) Other. All sums otherwise due and
payable by Owner as expenses of the Property authorized to be incurred by
Manager under the terms of this Agreement and the Operating Budget, including
compensation payable under Section 4.1 hereof to Manager for its services
hereunder. Manager may use employees normally assigned to other work centers or
part-time employees to properly staff the Property, reduced, increased or
emergency work load and the like including the property manager, business
manager, assistant managers, leasing directors, or other administrative
personnel, maintenance employees or maintenance supervisors whose wages and
related expenses shall be reimbursed on a pro rata basis for the time actually
spent at the Property. A property manager or business manager at the Property
and any other persons perfonning functions substantially similar to those of a
business manager, including but not limited to assistant managers, leasing
directors, leasing agents, sales directors, sales agents, bookkeepers, and other
administrative and/or maintenance personnel perfom1 ing work at the site, and
on-site maintenance personnel, shall not be considered executive employees of
Manager. All reimbursable payments made by Manager hereunder shall be reimbursed
from funds deposited in an account established pursuant to Section 5.2 of this
Agreement. Manager shall not be obligated to make any advance to or for the
account of Owner nor shall Manager be obligated to incur any liability or
obligation for the account of Owner without assurance that the necessary funds
for the discharge thereof will be provided by Owner. In the performance of its
duties as agent and manager of the Property, Manager shall act solely as an
independent contractor of Owner. All debts and liabilities to third persons
incurred by Manager in the course of its operation and management of the
Property shall be the debts and liabilities of Owner only, and Manager shall not
be liable for any such debt or liabilities, except to the extent Manager has
exceeded its authority hereunder. Section 3.2 Covenants Concerning Payment of
Operating Expenses. Owner covenants to pay all sums for reasonable operating
expenses in excess of gross receipts required to operate the Property upon
written notice and demand from Manager within five days after receipt of written
notice for payment thereof. Section 3.3 Employment of Personnel. Manager shall
use its diligent efforts to investigate, hire, pay, supervise and discharge the
personnel necessary to be employed by it to properly maintain, operate and lease
the Prope1iy, including without limitation a property manager or business man
ager at the Property. Such personnel shall in every instance be deemed agents or
employees, as the case may be, of Manager. Owner has no right of supervision or
direction of agents or employees of Manager whatsoever; however, Owner shall
have the right to require the reassignment or termination of any employee. All
Owner directives shall be communicated to Manager's senior level management
employees. Manager and all personnel of Manager who handle or who are
responsible for handling Owner's monies shall be bonded in favor of Owner.
Manager agrees to obtain and keep in effect fidelity insurance in an amount not
less than Two Hundred Fifty Thousand Dollars ($250,000). All reasonable
salaries, wages and other compensation of personnel employed by Manager,
including so-called fringe benefits, worker's compensation, medical and health
insurance and the like, shall be deemed to be 4



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme016.jpg]
reimbursabl e expenses of Manager. Manager may allow its employees who work at
the Property and provide services to the Property after normal business hours,
to reside at the Property for reduced rents (or rent fee as provided in the
Operating Budget) in consideration of their benefit to Owner and the Property,
provided such reduced rents are reflected in the Annual Business Plan. Section
3.4 Utility and Service Contracts. Manager shall, at Owner' s expense and in
Owner' s name or in Manager's name as agent for Owner, enter into contracts for
water, electricity, gas, fuel, oil, telephone, vermin extermination, trash
removal, cable television, security protection and other services deemed by
Manager to be necessary or advisable for the operation of the Property. Manager
shall also, in Owner's name or in Manager's name as agent for Owner and at
Owner's expense, place orders for such equipment, tools, appliances, materials,
and supplies as are reasonable and necessary to properly maintain the Property.
Owner agrees to pay or reimburse Manager for all expenses and liabilities
incurred by reason of this Section provided that such amounts are in accordance
with the Operating Budget. Section 3.5 Maintenance and Repair of Property.
Manager shall use diligent efforts to maintain, at Owner's expense, the
buildings, appurtenances and grounds of the Property in good condition and
repair, including interior and exterior cleaning, painting and decorating,
plumbing, carpentry and such other normal maintenance and repair work as may be
necessary or reasonably desirable taking into consideration the an1ount
allocated therefor in the Annual Business Plan. With respect to any expenditure
not contemplated by the Annual Business Plan, Manager shall not incur any
individual item of repair or replacement in excess of Five Thousand Dollars
($5,000.00) unless authorized in writing by Owner' s Representative, except,
however, that emergency repairs immediately necessary for the preservation and
safety of the Property or to avoid the suspension of any service to the Prope1ty
or danger of injury to persons or damage to property may be made by Manager
without the approval of Owner' s Representative. Owner shall not establish
standards of maintenance and repair that violate or may violate any laws, rules,
restrictions or regulations applicable to Manager or the Property or that expose
Manager to risk of liability to tenants or other persons. Manager shall not be
obligated by this Section to perform any Major Capital Improvements. Section 3.6
Supervision of Major Capital Improvements or Repairs. When requested by Owner in
writing or as set forth in an Approved Business Plan, Manager or an affiliate
thereof shall, at Owner' s expense and in Owner' s name or in Manager' s name as
agent for Owner, supervise the installation and construction of all Major
Capital Improvements to the Property where such work constitutes other than
nonnal maintenance and repair, for additional compensation as set forth in a
separate agreement. If Owner and Manager fail to reach an agreement for Manager'
s additional compensation as provided in thi s Section 3.6, Owner may contract
with a third party to supervise installation or construction of Major Capital
Improvements. In such events, Manager may negotiate contracts with all necessary
contractors, subcontractors, materialmen, suppliers, architects, and engineers
on behalf of, and in the name of, Owner, and may compromise and settle any
dispute or claim arising therefrom on behalf of and in the name of Owner;
provided only that Manager shall act in good faith and in the best interest of
Owner at all times and Owner shall approve all contracts for such work. Manager
will furnish or will cause to be furnished all personnel necessary for proper
supervision of the work and may assign personnel located at the Property where
such work is being performed to such 5



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme017.jpg]
supervisory work (and such assignment shall not reduce or abate any other fees
or compensation owed to Manager under this Agreement). For the purposes of this
Agreement, the term "Mai or Capital Improvements" shall mean work having an
estimated cost of $25,000 or more. Owner acknowledges that Manager, or an
affiliate of Manager, may bid on any such work, and that Manager, or an
affiliate of Manager, may be selected to perform part or all of the work;
provided that if Manager desires to select itself, or its affiliate to do any
work, it shall first notify Owner of the terms upon which it, or its affiliate,
proposes to contract for the work, and tenns upon which the independent
contractors have offered to perform, and shall state the reasons for preferring
itself, or its affiliate, over independent contractors and Owner shall have
fifteen days to disapprove Manager, or its affiliate, and to request performance
by an independent contractor. Only Owner shall have the power to compromise or
settle any dispute or claim arising from work performed by Manager, or its
affiliate; and it is expressly understood that the selection of Manager, or its
affiliate, will not affect any fee or other compensation payable to Manager
hereunder. Section 3.7 Insurance. (a) Owner Requirements. Owner agrees to
maintain all forms of insurance required by law or by any loan requirements for
the Property and as otherwise deemed by Owner to be reasonable and necessary to
adequately protect Owner and Manager, including but not limited to public
liability insurance, boiler insurance, fire and extended coverage insurance, and
burglary and theft insurance. All insurance coverage shall be placed with such
companies, in such amounts and with such beneficial interest appearing therein
as shall be reasonably acceptable to Owner. Public liability insurance shall be
maintained in such amounts as Owner detennines as commercially reasonable or as
otherwise required by its lenders or investors, but in no case in an amount less
than $5,000,000. Owner agrees to timely provide evidence of required insurance
to Manager, and acknowledges that if evidence of insurance coverage is not
timely furnished, Manager may, but shall not be obligated to, obtain such
coverage on Owner' s behalf. Manager shall be named an additional insured on all
Owner obtained insurance. (b) Manager Requirements. Manager agrees to maintain,
at its own expense, public liability insurance in an amount not less than Two
Million Dollars ($2,000,000) and all other forms of insurance required by law
and as otherwise deemed by Owner and Manager to be reasonable and necessary to
adequately protect Owner and Manager, including but not limited to workers
compensation insurance, professional liability, employee practices, and fidelity
insurance. Manager agrees to timely provide evidence of required insurance to
Owner and to name Owner as an additional insured on appropriate policies.
Manager shall use its diligent efforts to investigate and make a w1itten report
to the insurance company as to all accidents, claims for damage relating to the
ownership, operation and maintenance of the Property, any damage or destruction
to the Prope1iy and the estimated cost of repair thereof, and shall prepare any
and all reports for any insurance company in connection therewith. All such
reports shall be timely filed with the insurance company as required under the
terms of the insurance policy involved. With the prior written approval of 6



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme018.jpg]
Owner, Manager is authorized to settle any and all claims against insurance
companies arising out of any policies, including the execution of proofs of
loss, the adjustment of losses, signing of receipts and collection of monies (no
approval by Owner shall be required for the settlement of claims of $5,000 or
less). Manager is further authorized to contract for the maintenance and repair
of any damage or casualty in accordance with Section 3.6 above. Manager shall
receive as an additional fee for such services that fee designated in the loss
adjustment as a general contractor's fee, provided that insurance proceeds that
exceed the cost ofrepairing the damage or restoring the loss are available to
pay such fees. In such event Manager shall be responsible for all costs incurred
by Manager in adjusting such loss and contracting for repairs. (c) Loss or
Liability Claims. Owner and Manager mutually agree for the benefit of each other
to look only to the appropriate insurance coverages in effect pursuant to this
Agreement in the event any demand, claim, action, damage, loss, liability or
expense occurs as a result of injury to person or damage to property, regardless
whether any such demand, claim, action, damage, loss, liability or expense is
caused or contributed to, by or results from the negligence of Owner or Manager
or their respective subsidiaries, affiliates, employees, directors, officers,
agents or independent contractors and regardless whether the injury to person or
damage to property occurs in and about the Property or elsewhere as a result of
the performance of this Agreement. Except for claims that are covered by the
indemnity contained in Section 3.7(d) below, Owner agrees that Owner's insurance
shall be primary without right of subrogation against Manager with respect to
all claims, actions, damage, loss or liability in or about the Prope1iy.
Nevertheless, in the event such insurance proceeds are insufficient to satisfy
(or such insurance does not cover) the demand, claim, action, loss, liability or
expense, Owner agrees, at its expense, to indemnify and hold Manager and its
subsidiaries, affiliates, officers, directors, employees, agents or independent
contractors harmless to the extent of excess liability. For purposes of this
Section 3.7(c), any deductible amount under any policy of insurance shall not be
deemed to be included as part of collectible insurance proceeds. (d)
Indemnification. Notwithstanding anything contained in this Agreement to the
contrary, Owner shall defend, indemnify, and hold hannless Manager and its
representative subsidiaries, affiliates, officers, directors, employees, agents
or independent contractors from and against all claims, demands, or legal
proceedings (including expenses and reasonable attorney's fees incurred in
connection with the defense of any such matter) (each a "Claim") that are
brought against Manager arising out of the operation or management of the
Project, except with respect to claims arising out of Manager's gross negligence
or willful misconduct. Manager shall defend, indemnify, and hold harmless Owner
and its representative subsidiaries, affiliates, officers, directors, employees,
agents or independent contractors from all Claims arising out of the gross
negligence or willful misconduct of Manager. The indemnification obligations
under this Section 3. 7( d) shall survive termination of this Agreement. ( e)
Acts of Tenants and Third Parties. In no event shall Manager have any liability
to Owner or others for any acts of vandalism, trespass or criminal activity of
any kind by tenants or third parties on or with respect to the Property and
Owner's insurance shall be primary insurance without right of subrogation
against Manager regarding claims arising out of or resulting from acts of
vandalism, trespass or criminal activity. 7



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme019.jpg]
Section 3.8 Collection of Monies. Manager shall use its diligent efforts to
collect all rents and other charges due from tenants, users of garage spaces,
carports, storage spaces (if any), commercial lessees (if any) and
concessionaires (if any) in respect of the Property and otherwise due Owner with
respect to the Property in the ordinary course of business, provided that
Manager does not guarantee the creditworthiness of any tenants, users, lessees
or concessionaires or collectability of accounts receivable from any of the
foregoing. Owner authorizes Manager to request, demand, collect, receive and
receipt for all such rent and other charges and to institute legal proceedings
in the name of Owner, and at Owner's expense, for the collection thereof, and
for the dispossession of tenants and other persons from the Propeiiy or to
cancel or terminate any lease, license or concession agreement for breach or
default thereunder, and such expense may include the engaging of legal counsel
for any such matter. All monies collected by Manager shall be deposited in the
separate bank account referred to in Section 5.2 herein. Section 3.9 Manager
Disbursements. (a) Manager's Compensation and Reimbursements. From Gross Coll
ections, Manager shall be authorized to retain and pay (1) Manager's
compensation, together with all sales or other taxes (other than income) which
Manager is obligated, presently or in the future, to collect and pay to the
State or any other governmental authority with respect to the Property or
employees at the Property, (2) the amounts reimbursable to Manager under this
Agreement, (3) the amount of all real estate taxes and other impositions levied
by appropriate authorities with respect to the Property which, if not escrowed
with any mortgagee, shall be paid upon specific written direction of Owner
before interest begins to accrue thereon; and ( 4) amounts otherwise due and
payable as operating expenses of the Property authorized to be incurred under
the terms of this Agreement. (b) Debt Service. The provisions of this Section
3.9 regarding disbursements shall include the payment of debt. service related
to any mortgages of the Property, unless otherwise instructed in writing by
Owner. (c) Third Parties. All costs, expenses, debts and liabilities owed to
third persons that are incurred by Manager pursuant to the terms of this
Agreement and in the course of managing, leasing and operating the Property
shall be the responsibility of Owner and not Manager. Owner agrees to provide
sufficient working capital funds to Manager so that all amounts due and owing
may be promptly paid by Manager. Manager is not obligated to advance any funds.
If at any time there is not sufficient cash in the account available to Manager
pursuant to Section 5.2 with which to promptly pay the bills due and owing,
Manager will request that the necessary additional funds be deposited by Owner
in an amount sufficient to meet the shortfall. Owner will deposit the additional
funds requested by Manager within five days. (d) Other Provisions. The
prov1s10ns of this Section 3.9 regarding reimbursements to Manager shall not
limit Manager' s rights under any other provision of this Agreement. 8



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme020.jpg]
Section 3.10 Use and Maintenance of Premises. Manager agrees that it will not
knowingly permit the use of the Property for any purpose that might void any
insurance policy held by Owner or that might render any loss thereunder
uncollectible, or that would be in violation of Governmental Requirements, or
any covenant or restriction of any lease of the Property. Manager shall use its
good faith efforts to secure substantial compliance by the tenants with the
terms and conditions of their respective leases. All costs of correcting or
complying with, and all fines payable in connection with, all orders or
violations affecting the Prope1iy placed thereon by any governmental authority
or Board of Fire Underwriters or other similar body shall be at the cost and
expense of Owner. Section 3.1 l Annual Business Plan. (a) Submission. No later
than 60 days prior to the end of each Fiscal Year during the term of this
Agreement, or such earlier date as reasonably requested by Owner, its lenders or
investors, Manager shall prepare and submit to Owner for Owner's approval, an
Annual Business Plan for the promotion, leasing, operations, repair and
maintenance of the Property for the succeeding Fiscal Year during which this
Agreement is to remain in effect (the "Annual Business Plan"). The Annual
Business Plan shall include a detailed budget of projected income and expenses
for the Property for such Fiscal Year (the "Operating Budget") and a detailed
budget of projected capital improvements for the Property for such Fiscal Year
(the "Capital Budget"). (b) Approval. Manager shall meet with Owner to discuss
the proposed Annual Business Plan and Owner shall approve the proposed Annual
Business Plan within 20 days of its submission to Owner, or as soon thereafter
as commercially practicable. To be effective, any notice which disapproves a
proposed Annual Business Plan must contain specific objections in reasonable
detail to individual line items. If Owner fails to provide an effective notice
disapproving a proposed Annual Business Plan within such 20-day period, the
proposed Annual Business Plan shall be deemed to be approved. Owner acknowledges
that the Operating Budget is intended only to be a reasonable estimate of the
income and expenses of the Property for the ensuing Fiscal Year. Manager shall
not be deemed to have made any guarantee, wananty or representation whatsoever
in connection with the Operating Budget. (c) Revision. Manager may revise the
Operating Budget from time to time, as necessary, to reflect any unpredicted
significant changes, variables or events or to include significant additional,
unanticipated items of revenue and expense. Any such revision shall be submitted
to Owner for approval, which approval shall not be unreasonably withheld,
delayed or conditioned. (d) Implementation. Manager agrees to use diligence and
to employ all reasonable eff01is to ensure that the actual costs of maintaining
and operating the Property shall not exceed the Operating Budget either in total
or in any one accounting category. Any expense causing or likely to cause a
variance of greater than ten percent (10%) or $25,000, whichever is greater, in
any one accounting category for the current month cumulative year-to-date total
shall be promptly explained to Owner by Manager in the next operating statement
submitted by Manager to Owner. 9



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme021.jpg]
Section 3 .1 2 Records, Reporting. Manager shall maintain at the regular
business office of Manager or at such other address as Manager shall advise
Owner in writing, separate books and journals and orderly files, containing
rental records, insurance policies, leases, correspondence, receipts, bills and
vouchers, and all other documents and papers pertaining directly to the Property
and the operation thereof. All corporate statements, receipts, invoices, checks,
leases, contracts, worksheets, financial statements, books and records, and all
other instruments and documents relating to or arising from the operation or
management of the Property shall be and remain the property of Owner and the
Owner shall have the right to inspect such records at any reasonable time upon
prior notice; Manager shall have the right to request and maintain copies of all
such matters, at Manager's cost and expense, at all reasonable times during the
tenn of this Agreement, and for a reasonable time thereafter not to exceed three
years. All on-site records, including leases, rent rolls, and other related
documents shall remain at the respective Property for which such records are
maintained as the property of Owner. Section 3 .1 3 Financial Reports. (a)
Monthly Reports. On or before the fifteenth (I 51h) day of each month during the
tern1 of this Agreement, Manager shall deliver or cause to be delivered to
Owner's Representative a statement of cash flow for the Property (on a cash and
not an accrual basis) for the preceding calendar month. All notices from any
mortgagee claiming any default in any mo1igage on the Property, and any other
notice from any mortgagee not of a routine nature, shall be promptly delivered
by Manager to Owner's Representative. (b) Annual Reports. Within 45 days after
the end of each Fiscal Year, Manager shall deliver to Owner's Representative a
statement of cash flow showing the results of operations for the Fiscal Year or
portion thereof during which the provisions of this Agreement were in effect.
(c) Employee Files. Manager shall execute and file punctually when due all
forn1s, reports and returns required by law relating to the employment of
personnel. Section 3.14 Compliance with Governmental Requirements. Manager shall
comply with all laws, ordinances and regulations relating to the management,
leasing and occupancy of the Property, including any regulatory or use
agreements. Owner acknowledges that Manager does not hold itself out to be an
expert or consultant with respect to, or represent that, the Property currently
complies with applicable ordinances, regulations, rules, statutes, or laws of
governmental entities having jurisdiction over the Prope1iies or the
requirements of the Board of Fire Underwriters or other similar bodies
(collectively, "Governmental Requirements"). Manager shall take such action as
may be reasonably necessary to comply with any Governmental Requirements
applicable to Manager, including the collection and payment of all sales and
other taxes (other than income taxes) which may be assessed or charged by the
State or any governmental entities in connection with Manager's compensation. If
Manager discovers that the Prope1iy does not comply with any Governmental
Requirements, Manager shall take such action as may be reasonably necessary to
bring the Property into compliance with such Governmental Requirements, subject
to the limitation contained in Section 3.5 of this Agreement regarding the
making of alterations and repairs. Manager, however, shall not take any such
action as long as Owner is contesting or has affinned its intention to contest
and promptly 10



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme022.jpg]
institute proceedings contesting any such order or requirement. If, however,
failure to comply promptly with any such order or requirement would or might
expose Manager to civil or criminal liability, Manager shall have the right, but
not the obligation, to cause the same to be complied with and Owner agrees to
indemnify and hold Manager harmless for taking such actions and to promptly
reimburse Manager for expenses incurred thereby. Manager shall promptly, and in
no event later than 72 hours from the time of receipt, notify Owner' s
Representative in writing of all such orders or notices. Manager shall not be
liable for any effort or judgment or for any mistake of fact or of law, or for
anything that it may do or refrain from doing, except in cases of willful
misconduct or gross negligence of Manager. ARTICLE 4 MANAGER'S COMPENSATION,
TERM Section 4.1 Fees Paid to Manager. Commencing on the date hereof, Owner
shall pay to Manager a fee (the "Management Fee"), payable monthly in arrears,
in an amount equal to Three Percent (3.0%) of Gross Collections for such month.
The Management Fee shall not be subject to off-sets and charges unless agreed
upon by the parties. Pass-Through Amounts shall be collected monthly by Manager,
as applicable. Section 4.2 Term. This Agreement shall commence on the Effective
Date, and shall thereafter continue for a period of one (1) year from the
Effective Date, unless otherwise terminated as provided herein. Thereafter, if
neither party gives written notice to the other at least 60 days prior to the
expiration date hereof that this Agreement is to terminate, then this Agreement
shall be automatically renewed on a month-to-month basis. Section 4.3
Termination Rights. Notwithstanding anything that may be contained herein to the
contrary, Owner may terminate this Agreement at any time by giving Manager
thirty (30) days written notice thereof upon a determination of gross
negligence, willful misconduct or bad acts of Manager or any of its employees.
If Owner or Manager shall materially breach its obligations hereunder, and such
breach remains uncured for a period of 30 days after written notification of
such breach, the party not in breach hereunder may terminate this Agreement by
giving written notice to the other. Any notice given pursuant to this Article 4,
shall be sent by certified mail. Section 4.4 Duties on Termination. Upon any
tennination of this Agreement as contemplated in Section 4.4, Manager shall be
entitled to receive all compensation and reimbursements, if any, due to Manager
through the date of te1mination. Within 30 days after any termination, Manager
shall deliver to Owner's Representative, the report required by Section 3.13(a)
for any period not covered by such a report at time of termination, and within
30 days after any such termination, Manager shall deliver to Owner' s
Representative, as required by Section 3. l 3(b), the statement of cash fl ow
for the Fiscal Year or portion thereof ending on the date of termination. In
addition, upon termination of this Agreement for any reason, Manager will submit
to Owner within 30 days after termination any reports required hereunder, all of
the cash and bank accounts of the Property, including, without limitation, the
Security Deposit Account, investments and records. Manager will, within 30 days
after termination, turn over to Owner all copies of all books and records kept
for the Prope1iy. If Manager desires to retain records of the Prope1iy, Manager
must reproduce them at its own expense. 11



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme023.jpg]
ARTICLE 5 PROCEDURES FOR HANDLING RECEIPTS AND OPERATING CAPITAL Section 5.1
Security Deposits. Manager shall collect, deposit, hold, disburse and pay
security deposits as required by applicable State law and all other applicable
laws, and in accordance with the terms of each tenant's lease. The amount of
each security deposit will be specified in the tenant's lease. Security deposits
shall be deposited into a separate non-interest­ bearing account unless
otherwise required by law (the "Security Deposit Account") at a Depository
selected by Manager and approved by Owner. The Security Deposit Account shall be
established in the name of Manager and held separate from all other of Manager's
funds and accounts, unless Owner informs Manager, in writing that it intends to
hold the Security Deposit Account. If such account is held by Manager, only
representatives of Manager will be signatories to this account. To the extent
possible, the Security Deposit Account shall be fully insured by the Federal
Deposit Insurance Corporation (FDIC). Owner agrees to indemnify and hold
harmless Manager, and Manager's representatives, officers, directors and
employees for any loss or liability with respect to any use by Owner of the
tenant security deposits that is inconsistent with the terms of tenant leases
and applicable laws. Section 5.2 Separation of Owner's Monies. Manager shall
deliver all collected rents, charges and other amounts received in connection
with the management and operation of the Property (except for tenants' security
deposits, which will be handled as specified in this Agreement) to a Depository
selected by Manager and approved by Owner. Section 5.3 Depository Accounts.
Except to the extent that Manager has not complied with its obligations under
Sections 2.4 and 5.2, Owner and Manager agree that Manager shall have no
liability fo r loss of funds of Owner contained in the bank accounts for the
Property maintained by Owner or Manager pursuant to this Agreement due to
insolvency of the bank or financial institution in which its accounts are kept,
whether or not the amounts in such accounts exceed the maximum amount of federal
or other deposit insurance applicable with respect to the financial institution
in question. Section 5.4 Working Capital. In addition to the funds derived from
the operation of the Prope1iy, Owner shall furnish and maintain in the operating
accounts of the Prope1iy such other funds as may be necessary to discharge
financial commitments required to efficiently operate the Prope1iy and to meet
all payrolls and satisfy, before delinquency, and to discharge all accounts
payable. Manager shall have no responsibility or obligation with respect to the
furnishing of any such funds. Nevertheless, Manager shall have the right, but
not the obligation, to advance funds or contribute property on behalf of Owner
to satisfy obligations of Owner in connection with this Agreement and the
Property. Manager shall keep appropriate records to document all reimbursable
expenses paid by Manager, which records shall be made available for inspection
by Owner or its agents on request. Owner agrees to reimburse Manager upon demand
for money paid or property contributed in connection with the Property and this
Agreement. Section 5.5 Authorized Signatures. Any persons from time to time
designated by Manager shall be authorized signatories on all bank accounts
established by Manager pursuant to this Agreement and shall have authority to
make disbursements pursuant to the tenn s of this Agreement from such accounts.
Funds may be withdrawn from all bank accounts established by 12



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme024.jpg]
Manager, in accordance with this Article 5, only upon the signature of an
individual who has been granted that authority by Manager and funds may not be
withdrawn from such accounts by Owner unless Manager is in default hereunder.
ARTICLE 6 MISCELLANEOUS Section 6.1 Assignment. Upon 30 days written
notification, Owner may assign its rights and obligations to any successor in
title to the Property and upon such assignment shall be relieved of all
liability accruing after the effective date of such assignment. This Agreement
may not be assigned or delegated by Manager without the prior written consent of
Owner, which Owner may withhold in its sole discretion. Any unauthorized
assignment shall be null and void ab initio, and shall not in any event release
Manager from any liabilities hereunder. Section 6.2 Notices. All notices
required or pennitted by this Agreement shall be in w1iting and shall be sent by
registered or certified mail, addressed in the case of Owner to SIR Tapestry
Park, LLC, 18100 Von Karman A venue, Suite 500, Irvine, CA 92612, Attention:
Kevin Keating; and in the case of Manager to Steadfast Management Company, Inc.,
18 100 Von Karman Avenue, Suite 500, Irvine, CA 92612, Attention: Christopher
Hilbert, or to such other address as shall, from time to time, have been
designated by written notice by either party given to the other party as herein
provided. Section 6.3 Entire Agreement. This Agreement shall constitute the
entire agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto. Section 6.4 No
Partnership. Nothing contained in this Agreement shall constitute or be
construed to be or create a partnership or joint venture between Owner, its
successors or assigns, on the one part, and Manager, its successors and assigns,
on the other part. Section 6.5 No Third Party Beneficiary. Neither this
Agreement nor any part hereof nor any service relationship shall inure to the
benefit of any third party, to any trustee in bankruptcy, to any assignee for
the benefit of creditors, to any receiver by reason of insolvency, to any other
fiduciary or officer representing a bankrupt or insolvent estate of either
party, or to the creditors or claimants of such an estate. Without limiting the
generality of the foregoing sentence, it is specifically understood and agreed
that such insolvency or bankruptcy of either party hereto shall, at the option
of the other party, void all rights of such insolvent or bankrupt pruty
hereunder ( or so many of such rights as the other party shall elect to void).
Section 6.6 Severability. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision should be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of such provisions shall not be affected thereby.
Section 6.7 Captions, Plural Terms. Unless the context clearly requires
otherwise, the singular number herein shall include the plural, the plural
number shall include the singular 13



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme025.jpg]
and any gender shall include all genders. Titles and captions herein shall not
affect the construction of this Agreement. Section 6.8 Attorneys' Fees. Should
either party employ an attorney to enforce any of the provisions of this
Agreement, or to recover damages for breach of this Agreement, the
non-prevailing party in any action agrees to pay to the prevailing party all
reasonable costs, damages and expenses, including reasonable attorneys' fees,
expended or incurred by the prevailing party in connection therewith. Section
6.9 Signs. Manager shall have the right to place signs on the Property in
accordance with applicable Governmental Requirements stating that Manager is the
manager and leasing agent for the Property. Section 6.10 Survival of
Indemnities. The indemnification obligations of the parties to this Agreement
shall survive the termination of this Agreement to the extent of any claim or
cause of action based on an event occurring prior to the date of termination.
Section 6.11 Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State and is fully performable with respect to
the Property in the county in which the Property is located. Section 6. 12
Competitive Properties. Manager may, individually or with others, engage or
possess an interest in any other project or venture of every nature and
description, including but not limited to, the ownership, financing, leasing,
operation, management, brokerage and sale of real estate projects including
apartment projects other than the Properiy, whether or not such other venture or
projects are competitive with the Property and Owner shall not have any claim as
to such project or venture or to the income or profits derived therefrom.
Section 6.13 Set Off. Without prej udice to Manager's right to terminate this
Agreement in accordance with the terms of this Agreement, Manager may at any
time and without notice to Owner, set off or transfer any sums held by Manager
for or on behalf of Owner in the accounts ( other than the Security Deposit
Account) maintained pursuant to this Agreement in or towards satisfaction of any
of Owner's liabilities to Manager in respect of any sums due to Manager under
this Agreement. Section 6.14 Notice of Default. Manager shall not be deemed in
default under this Agreement, and Owner's right to terminate Manager as a result
of such default shall not accrue, until Owner has delivered written notice of
default to Manager and Manager has failed to cure same within 30 days from the
date ofreceipt of such notice. Section 6.15 Counterparts. This Agreement may be
executed m two or more counterparts, each of which shall be deemed to be an
original. [Signatures appear on following page.] 14



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme026.jpg]
This Property Management Agreement is hereby executed by duly authorized
representatives of the parties hereto as of the Effective Date. OWNER: SIR TAPES
TRY PARK, LLC, a Delaware limited liability company By: come Advisor, LLC, its
Manager By:~ ___dLf_ R__ MANAGER: STEADFAST MANAGEMENT COMP ANY, INC., ~:~;~--
Williamc.oii,vic; President 15



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme027.jpg]
EXHIBIT A ESTIMATED PASS-THROUGH AMOUNTS Benefits Administration 3.0% of total
employee costs IT Infrastructure, Licenses and Support At cost and expense
Marketing/Training/Continuing Educations $20.00 p.u.p.y. 16



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme028.jpg]
EXHIBIT B THE PROPERTY Tapestry Park is located at 801 Montclair Road,
Birmingham, Alabama, m the County of Jefferson, and described as follows: The
Property is comprised of 6 rental buildings with 223 units. Site amenities
include clubhouse with library and internet cafe, grand lawn with Bocce ball
court, pool, fitness center, and carwash. It is situated on 15.9 acres and it
was built in 2013. 17



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme029.jpg]
PROPERTY MANAGEMENT AGREEMENT THIS PROPERTY MANAGEMENT AGREEMENT (this
"Agreement") is made and entered into as of July 28, 2014 (the "Effective
Date"), by and between ARLINGTON MONTCLAIR II, LLC, an Alabama limited liability
company ("Owner"), and STEADFAST MANAGEMENT COMP ANY, INC., a California
corporation ("Manager"). ARTICLE 1 DEFINITIONS Section 1.1 Defmitions. The
following terms shall have the following meanings when used in this Agreement:
"Agreement" has the meaning given in the introductory paragraph. "Annual
Business Plan" has the meaning given in Section 3.1 l(a). "Depository" means
such bank or federally-insured or other financial institution as Owner shall
designate in writing. "Effective Date" has the meaning given in the introductory
paragraph. "Fiscal Year" means the calendar year beginning January I and ending
December 31 of each calendar year, or such other fiscal year as determined by
Owner and of which Manager is notified in writing; provided that the first
Fiscal Year of this Agreement shall be the period beginning on the Effective
Date and ending on December 31 of the calendar year in which the Effective Date
occurs. "Governmental Requirements" has the meaning given in Section 3.14.
"Gross Collections" means all amounts actually collected as rents or other
charges for use and occupancy of apartment units and from users of garage spaces
(if any), leases of other non-dwelling facilities in the Property and
concessionaires (if any) in respect of the Property, including furniture rental,
parking fees, forfeited security deposits, application fees, late charges,
income from coin-operated machines, proceeds from rental interruption insurance,
and other miscellaneous income collected at the Property; excluding, however,
all other receipts, including but not limited to, income derived from interest
on investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruptions insurance), abatement of taxes, franchise fees,
and awards arising out of eminent domain proceedings, discounts and dividends on
insurance policies. "Hazardous Materials" means any material defined as a
hazardous substance under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, the Resource Conservation and Recovery Act, or any
state or local statute regulating the storage, release, transportation or other
disposition of hazardous material, as any of those laws may have been amended to
the date hereof, and the administrative regulations promulgated thereunder prior
to the date hereof, and, whether or not defined as hazardous substances under
the foregoing Governmental Requirements, petroleum products (other than
petroleum products used in I



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme030.jpg]
accordance with Governmental Requirements by Owner or its tenants in the usual
and ordinary course of their activities), PCBs and radon gas. "Management Fee"
has the meaning given in Section 4.1. "Manager" has the meaning given in the
introductory paragraph. "Operating Budget" has the meaning given in Section 3.1
l(a). "Owner" has the meaning given in the introductory paragraph. "Owner's
Representative" has the meaning given in Section 2.2. "Pass-Through Amounts"
means fees and/or reimbursements for services provided to the Property but not
covered by the Management Fee, as described in Exhibit A attached hereto and
made a part hereof. "Property" means the multifamily apartment project listed
and described on Exhibit B attached hereto and made a part hereof. "Security
Deposit Account" has the meaning given in Section 5 .1. "State" means the state
in which the Property is located. ARTICLE2 APPOINTMENT OF AGENCY AND RENTAL
RESPONSIBILITY Section 2.1 Appointment. Owner hereby appoints Manager and
Manager hereby accepts appointment as the sole and exclusive leasing agent and
manager of the Property on the terms and conditions set forth herein. Owner
warrants and represents to Manager that Owner owns fee simple title to the
Property with all requisite authority to hereby appoint Manager and to enter
into this Agreement. Section 2.2 Owner's Representative. Owner shall from time
to time designate one or more persons to serve as Owner's representative
("Owner's Representative") in all dealings with Manager hereunder. Whenever the
approval, consent or other action of Owner is called for hereunder, such
approval, consent or action shall be binding on Owner if specified in writing
and signed by Owner's Representative. The initial Owner's Representative shall
be David G. Ellis. Any Owner's Representative may be changed at the discretion
of Owner, at any time, and shall be effective upon Manager's receipt of written
notice identifying the new Owner's Representative. Section 2.3 Leasing. Manager
shall perform all promotional, leasing and management activities required to
lease apartment units in the Property. Throughout the term of this Agreement,
Manager shall use its diligent efforts to lease apartment units in the Property.
Manager shall advertise the Property, prepare and secure advertising signs,
space plans, circulars, marketing brochures and other forms of advertising.
Owner hereby authorizes Manager pursuant to the terms of this Agreement to
advertise the Property in conjunction with institutional {10426691.2) 2



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme031.jpg]
advertising campaigns and allocate costs on a pro rata basis among the
Properties being advertised (to the extent authorized by the Annual Business
Plan). All inquiries for any leases or renewals or agreements for the rental of
the Property or portions thereof shall be referred to Manager and all
negotiations connected therewith shall be conducted solely by or under the
direction of Manager. Manager is hereby authorized to execute, deliver and renew
residential tenant leases on behalf of Owner. Section 2.4 Manager's Standard of
Care. Manager shall perform its duties under this Agreement in a manner
consistent with professional property management services. In no event shall the
scope or quality of services provided by Manager for the Property hereunder be
less than those generally performed by professional property managers of similar
properties in the market area where the Property is located. Manager shall make
available to Owner the full benefit of the judgment, experience, and advice of
the members and employees of Manager's organization with respect to the policies
to be pursued by Owner in operating the Property, and will perform the services
set forth herein and such other services as may be requested by Owner in
managing, operating, maintaining and servicing the Property. Section 2.5
Property. Notwithstanding anything to the contrary contained in this Agreement,
the parties acknowledge that, as of the Effective Date, portions of the Property
remain under construction and, accordingly, with respect to any building within
the Property for which a temporary certificate of occupancy has NOT yet been
obtained, the only obligations or duties of Manager under this Agreement with
respect thereto shall be pre-leasing and leasing activities. ARTICLE3 SERVICES
TO BE PERFORMED BY MANAGER Section 3.1 Expense of Owner. All acts performed by
Manager in the performance of its obligations under this Agreement shall be
performed as an independent contractor of Owner, and all obligations or expenses
incurred thereby, shall be for the account of, on behalf of, and at the expense
of Owner, except as otherwise specifically provided in this Article 3, provided
Owner shall be obligated to reimburse Manager only for the following: (a) Costs
and Expenses. All costs and expenses incurred by Manager on behalf of Owner in
connection with the management and operation of the Property, including but not
limited to all compensation, including the cost of benefits, payable to the
employees at the Property and identified in the Operating Budget and taxes and
assessments payable in connection therewith and reasonable training, travel and
expenses associated therewith, all marketing costs, all collection and lease
enforcement costs, all maintenance and repair costs incurred in accordance with
Section 3.5 hereof, all utilities and related services, all on-site overhead
costs and all other costs reasonably incurred by Manager in the operation and
management of the Property, excluding, however, all of Manager's general
overhead costs, including without limitation, all expenses incurred at Manager's
corporate headquarters and other Manager office sites other than the property
management office located at the Property (i.e., office expenses, long distance
phone calls, postage, copying, supplies, electronic data processing and
accounting expenses), general accounting and reporting expenses for services
included among Manager's duties under the Agreement; and {10426691.2) 3



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme032.jpg]
(b) Other. All sums otherwise due and payable by Owner as expenses of the
Property authorized to be incurred by Manager under the terms of this Agreement
and the Operating Budget, including compensation payable under Section 4.1
hereof to Manager for its services hereunder. Manager may use employees normally
assigned to other work centers or part-time employees to properly staff the
Property, reduced, increased or emergency work load and the like including the
property manager, business manager, assistant managers, leasing directors, or
other administrative personnel, maintenance employees or maintenance supervisors
whose wages and related expenses shall be reimbursed on a pro rata basis for the
time actually spent at the Property. A property manager or business manager at
the Property and any other persons performing functions substantially similar to
those of a business manager, including but not limited to assistant managers,
leasing directors, leasing agents, sales directors, sales agents, bookkeepers,
and other administrative and/or maintenance personnel performing work at the
site, and on-site maintenance personnel, shall not be considered executive
employees of Manager. All reimbursable payments made by Manager hereunder shall
be reimbursed from funds deposited in an account established pursuant to Section
5.2 of this Agreement. Manager shall not be obligated to make any advance to or
for the account of Owner nor shall Manager be obligated to incur any liability
or obligation for the account of Owner without assurance that the necessary
funds for the discharge thereof will be provided by Owner. In the performance of
its duties as agent and manager of the Property, Manager shall act solely as an
independent contractor of Owner. All debts and liabilities to third persons
incurred by Manager in the course of its operation and management of the
Property shall be the debts and liabilities of Owner only, and Manager shall not
be liable for any such debt or liabilities, except to the extent Manager has
exceeded its authority hereunder. Section 3.2 Covenants Concerning Payment of
Operating Expenses. Owner covenants to pay all sums for reasonable operating
expenses in excess of gross receipts required to operate the Property upon
written notice and demand from Manager within five days after receipt of written
notice for payment thereof. Section 3 .3 Employment of Personnel. Manager shall
use its diligent efforts to investigate, hire, pay, supervise and discharge the
personnel necessary to be employed by it to properly maintain, operate and lease
the Property, including without limitation a property manager or business
manager at the Property. Such personnel shall in every instance be deemed agents
or employees, as the case may be, of Manager. Owner has no right of supervision
or direction of agents or employees of Manager whatsoever; however, Owner shall
have the right to require the reassignment or termination of any employee. All
Owner directives shall be communicated to Manager's senior level management
employees. Manager and all personnel of Manager who handle or who are
responsible for handling Owner's monies shall be bonded in favor of Owner.
Manager agrees to obtain and keep in effect fidelity insurance in an amount not
less than Two Hundred Fifty Thousand Dollars ($250,000). All reasonable
salaries, wages and other compensation of personnel employed by Manager,
including so-called fringe benefits, worker's compensation, medical and health
insurance and the like, shall be deemed to be reimbursable expenses of Manager.
Manager may allow its employees who work at the Property and provide services to
the Property after normal business hours, to reside at the Property for reduced
rents (or rent fee as provided in the Operating Budget) in consideration of
their benefit {10426691.2} 4



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme033.jpg]
to Owner and the Property, provided such reduced rents are reflected in the
Annual Business Plan. Section 3.4 Utility and Service Contracts. Manager shall,
at Owner's expense and in Owner's name or in Manager's name as agent for Owner,
enter into contracts for water, electricity, gas, fuel, oil, telephone, vermin
extermination, trash removal, cable television, security protection and other
services deemed by Manager to be necessary or advisable for the operation of the
Property. Manager shall also, in Owner's name or in Manager's name as agent for
Owner and at Owner's expense, place orders for such equipment, tools,
appliances, materials, and supplies as are reasonable and necessary to properly
maintain the Property. Owner agrees to pay or reimburse Manager for all expenses
and liabilities incurred by reason of this Section provided that such amounts
are in accordance with the Operating Budget. Section 3.5 Maintenance and Repair
of Property. Manager shall use diligent efforts to maintain, at Owner's expense,
the buildings, appurtenances and grounds of the Property in good condition and
repair, including interior and exterior cleaning, painting and decorating,
plumbing, carpentry and such other normal maintenance and repair work as may be
necessary or reasonably desirable taking into consideration the amount allocated
therefor in the Ammal Business Plan. With respect to any expenditure not
contemplated by the Annual Business Plan, Manager shall not incur any individual
item of repair or replacement in excess of Five Thousand Dollars ($5,000.00)
unless authorized in writing by Owner's Representative, except, however, that
emergency repairs immediately necessary for the preservation and safety of the
Property or to avoid the suspension of any service to the Property or danger of
injury to persons or damage to property may be made by Manager without the
approval of Owner's Representative. Owner shall not establish standards of
maintenance and repair that violate or may violate any laws, rules, restrictions
or regulations applicable to Manager or the Property or that expose Manager to
risk ofliability to tenants or other persons. Section 3.6 Supervision of Major
Capital Improvements or Repairs. Intentionally omitted. Section 3. 7 Insurance.
(a) Owner Requirements. Owner agrees to maintain all forms of insurance required
by law or by any loan requirements for the Property and as otherwise deemed by
Owner to be reasonable and necessary to adequately protect Owner and Manager,
including but not limited to public liability insurance, boiler insurance, fire
and extended coverage insurance, and burglary and theft insurance. All insurance
coverage shall be placed with such companies, in such amounts and with such
beneficial interest appearing therein as shall be reasonably acceptable to
Owner. Public liability insurance shall be maintained in such amounts as Owner
determines as commercially reasonable or as otherwise required by its lenders or
investors, but in no case in an amount less than $5,000,000. Owner agrees to
timely provide evidence of required insurance to Manager, and acknowledges that
if evidence of insurance coverage is not timely furnished, Manager may, but
shall not be obligated to, obtain such coverage on Owner's behalf. Manager shall
be named an additional insured on all Owner obtained insurance. {10426691.2} 5



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme034.jpg]
(b) Manager Requirements. Manager agrees to maintain, at its own expense, public
liability insurance in an amount not less than Two Million Dollars ($2,000,000)
and all other forms of insurance required by law and as otherwise deemed by
Owner and Manager to be reasonable and necessary to adequately protect Owner and
Manager, including but not limited to workers compensation insurance,
professional liability, employee practices, and fidelity insurance. Manager
agrees to timely provide evidence of required insurance to Owner and to name
Owner as an additional insured on appropriate policies. Manager shall use its
diligent efforts to investigate and make a written report to the insurance
company as to all accidents, claims for damage relating to the ownership,
operation and maintenance of the Property, any damage or destruction to the
Property and the estimated cost of repair thereof, and shall prepare any and all
reports for any insurance company in connection therewith. All such reports
shall be timely filed with the insurance company as required under the terms of
the insurance policy involved. With the prior written approval of Owner, Manager
is authorized to settle any and all claims against insurance companies arising
out of any policies, including the execution of proofs of loss, the adjustment
of losses, signing of receipts and collection of monies (no approval by Owner
shall be required for the settlement of claims of $5,000 or less). ( c) Loss or
Liability Claims. Owner and Manager mutually agree for the benefit of each other
to look only to the appropriate insurance coverages in effect pursuant to this
Agreement in the event any demand, claim, action, damage, loss, liability or
expense occurs as a result of injury to person or damage to property, regardless
whether any such demand, claim, action, damage, loss, liability or expense is
caused or contributed to, by or results from the negligence of Owner or Manager
or their respective subsidiaries, affiliates, employees, directors, officers,
agents or independent contractors and regardless whether the injury to person or
damage to property occurs in and about the Property or elsewhere as a result of
the performance of this Agreement. Except for claims that are covered by the
indemnity contained in Section 3.7(d) below, Owner agrees that Owner's insurance
shall be primary without right of subrogation against Manager with respect to
all claims, actions, damage, loss or liability in or about the Property.
Nevertheless, in the event such insurance proceeds are insufficient to satisfy (
or such insurance does not cover) the demand, claim, action, loss, liability or
expense, Owner agrees, at its expense, to indemnify and hold Manager and its
subsidiaries, affiliates, officers, directors, employees, agents or independent
contractors harmless to the extent of excess liability. For purposes of this
Section 3.7(c), any deductible amount under any policy of insurance shall not be
deemed to be included as part of collectible insurance proceeds. ( d)
Indemnification. Notwithstanding anything contained in this Agreement to the
contrary, Owner shall defend, indemnify, and hold harmless Manager and its
representative subsidiaries, affiliates, officers, directors, employees, agents
or independent contractors from and against all claims, demands, or legal
proceedings (including expenses and reasonable attorney's fees incurred in
connection with the defense of any such matter) (each a "Claim") that are
brought against Manager arising out of the operation or management of the
Project, except with respect to claims arising out of Manager's gross negligence
or willful misconduct. Manager shall defend, indemnify, and hold harmless Owner
and its representative subsidiaries, affiliates, officers, directors, employees,
agents or independent contractors from all Claims arising out of the gross
negligence or willful misconduct of Manager. The {10426691.2) 6



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme035.jpg]
indemnification obligations under this Section 3.7(d) shall survive termination
of this Agreement. (e) Acts of Tenants and Third Parties. In no event shall
Manager have any liability to Owner or others for any acts of vandalism,
trespass or criminal activity of any kind by tenants or third parties on or with
respect to the Property and Owner's insurance shall be primary insurance without
right of subrogation against Manager regarding claims arising out of or
resulting from acts of vandalism, trespass or criminal activity. Section 3.8
Collection of Monies. Manager shall use its diligent efforts to collect all
rents and other charges due from tenants, users of garage spaces, carports,
storage spaces (if any), commercial lessees (if any) and concessionaires (if
any) in respect of the Property and otherwise due Owner with respect to the
Property in the ordinary course of business, provided that Manager does not
guarantee the creditworthiness of any tenants, users, lessees or concessionaires
or collectability of accounts receivable from any of the foregoing. Owner
authorizes Manager to request, demand, collect, receive and receipt for all such
rent and other charges and to institute legal proceedings in the name of Owner,
and at Owner's expense, for the collection thereof, and for the dispossession of
tenants and other persons from the Property or to cancel or terminate any lease,
license or concession agreement for breach or default thereunder, and such
expense may include the engaging of legal counsel for any such matter. All
monies collected by Manager shall be deposited in the separate bank account
referred to in Section 5 .2 herein. Section 3.9 Manager Disbursements. (a)
Manager's Compensation and Reimbursements. From Gross Collections, Manager shall
be authorized to retain and pay (1) Manager's compensation, together with all
sales or other taxes (other than income) which Manager is obligated, presently
or in the future, to collect and pay to the State or any other governmental
authority with respect to the Property or employees at the Property, (2) the
amounts reimbursable to Manager under this Agreement, (3) the amount of all real
estate taxes and other impositions levied by appropriate authorities with
respect to the Property which, if not escrowed with any mortgagee, shall be paid
upon specific written direction of Owner before interest begins to accrue
thereon; and (4) amounts otherwise due and payable as operating expenses of the
Property authorized to be incurred under the terms of this Agreement. (b) Debt
Service. The provisions of this Section 3.9 regarding disbursements shall
include the payment of debt service related to any mortgages of the Property,
unless otherwise instructed in writing by Owner. ( c) Third Parties. All costs,
expenses, debts and liabilities owed to third persons that are incurred by
Manager pursuant to the terms of this Agreement and in the course of managing,
leasing and operating the Property shall be the responsibility of Owner and not
Manager. Owner agrees to provide sufficient working capital funds to Manager so
that all amounts due and owing may be promptly paid by Manager. Manager is not
obligated to advance any funds. If at any time there is not sufficient cash in
the account available to Manager pursuant to Section 5.2 with which to promptly
pay the bills due and owing, Manager will {10426691.2) 7



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme036.jpg]
request that the necessary additional funds be deposited by Owner in an amount
sufficient to meet the shortfall. Owner will deposit the additional funds
requested by Manager within five days. (d) Other Provisions. The proVIs10ns of
this Section 3.9 regarding reimbursements to Manager shall not limit Manager's
rights under any other provision of this Agreement. Section 3.10 Use and
Maintenance of Premises. Manager agrees that it will not knowingly permit the
use of the Property for any purpose that might void any insurance policy held by
Owner or that might render any loss thereunder uncollectible, or that would be
in violation of Govermnental Requirements, or any covenant or restriction of any
lease of the Property. Manager shall use its good faith efforts to secure
substantial compliance by the tenants with the terms and conditions of their
respective leases. All costs of correcting or complying with, and all fines
payable in connection with, all orders or violations affecting the Property
placed thereon by any govermnental authority or Board of Fire Underwriters or
other similar body shall be at the cost and expense of Owner. Section 3 .11
Annual Business Plan. (a) Submission. Within 30 days after reasonable request of
Owner, Manager shall prepare and submit to Owner for Owner's approval, an Annual
Business Plan for the promotion, leasing, operations, repair and maintenance of
the Property for the Term (as defined below) (the "Annual Business Plan"). The
Annual Business Plan shall include a detailed budget of projected income and
expenses for the Property for such period (the "Operating Budget"). (b)
Approval. Manager shall meet with Owner to discuss the proposed Annual Business
Plan and Owner shall approve the proposed Annual Business Plan within 1O days of
its submission to Owner, or as soon thereafter as commercially practicable. To
be effective, any notice which disapproves a proposed Annual Business Plan must
contain specific objections in reasonable detail to individual line items. If
Owner fails to provide an effective notice disapproving a proposed Annual
Business Plan within such 10-day period, the proposed Annual Business Plan shall
be deemed to be approved. Owner acknowledges that the Operating Budget is
intended only to be a reasonable estimate of the income and expenses of the
Property for the applicable period.. Manager shall not be deemed to have made
any guarantee, warranty or representation whatsoever in connection with the
Operating Budget. (c) Revision. Manager may revise the Operating Budget from
time to time, as necessary, to reflect any unpredicted significant changes,
variables or events or to include significant additional, unanticipated items of
revenue and expense. Any such revision shall be submitted to Owner for approval,
which approval shall not be unreasonably withheld, delayed or conditioned. ( d)
Implementation. Manager agrees to use diligence and to employ all reasonable
efforts to ensure that the actual costs of maintaining and operating the
Property shall not exceed the Operating Budget either in total or in any one
accounting category. Any expense {10426691.2) 8



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme037.jpg]
causing or likely to cause a variance of greater than ten percent (10%) or
$25,000, whichever is greater, in any one accounting category for the current
month cumulative year-to-date total shall be promptly explained to Owner by
Manager in the next operating statement submitted by Manager to Owner. Section 3
.12 Records. Reporting. Manager shall maintain at the regular business office of
Manager or at such other address as Manager shall advise Owner in writing,
separate books and journals and orderly files, containing rental records,
insurance policies, leases, correspondence, receipts, bills and vouchers, and
all other documents and papers pertaining directly to the Property and the
operation thereof. All corporate statements, receipts, invoices, checks, leases,
contracts, worksheets, financial statements, books and records, and all other
instruments and documents relating to or arising from the operation or
management of the Property shall be and remain the property of Owner and the
Owner shall have the right to inspect such records at any reasonable time upon
prior notice; Manager shall have the right to request and maintain copies of all
such matters, at Manager's cost and expense, at all reasonable times during the
term of this Agreement, and for a reasonable time thereafter not to exceed three
years. All on-site records, including leases, rent rolls, and other related
documents shall remain at the respective Property for which such records are
maintained as the property of Owner. Section 3 .13 Financial Reports. (a)
Monthly Reports. On or before the fifteenth (15th) day of each month during the
term of this Agreement, Manager shall deliver or cause to be delivered to
Owner's Representative the following reports for the preceding calendar month:
general ledger detail report, rent roll reflecting all tenant charges, security
deposit reconciliation report, cash receipts journal, cash disbursements
journal, tenant receivable and accounts payable aging as of the last day of the
month, and bank reconciliations and bank statements for the accounts pursuant to
Sections 5.1 and 5.2. All notices from any mortgagee claiming any default in any
mortgage on the Property, and any other notice from any mortgagee not of a
routine nature, shall be promptly delivered by Manager to Owner's
Representative. (b) Employee Files. Manager shall execute and file punctually
when due all forms, reports and returns required by law relating to the
employment of personnel. Section 3.14 Compliance with Governmental Requirements.
Manager shall comply with all laws, ordinances and regulations relating to the
management, leasing and occupancy of the Property, including any regulatory or
use agreements. Owner acknowledges that Manager does not hold itself out to be
an expert or consultant with respect to, or represent that, the Property
currently complies with applicable ordinances, regulations, rules, statutes, or
laws of governmental entities having jurisdiction over the Properties or the
requirements of the Board of Fire Underwriters or other similar bodies
(collectively, "Governmental Requirements"). Manager shall take such action as
may be reasonably necessary to comply with any Governmental Requirements
applicable to Manager, including the collection and payment of all sales and
other taxes (other than income taxes) which may be assessed or charged by the
State or any governmental entities in connection with Manager's compensation. If
Manager discovers that the Property does not comply with any Governmental
Requirements, Manager shall take such action as may be reasonably necessary to
bring the Property into compliance with such {10426691.2) 9



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme038.jpg]
Governmental Requirements, subject to the limitation contained in Section 3.5 of
this Agreement regarding the making of alterations and repairs. Manager,
however, shall not take any such action as long as Owner is contesting or has
affirmed its intention to contest and promptly institute proceedings contesting
any such order or requirement. If, however, failure to comply promptly with any
such order or requirement would or might expose Manager to civil or criminal
liability, Manager shall have the right, but not the obligation, to cause the
same to be complied with and Owner agrees to indemnify and hold Manager harmless
for taking such actions and to promptly reimburse Manager for expenses incurred
thereby. Manager shall promptly, and in no event later than 72 hours from the
time of receipt, notify Owner’s Representative in writing of all such orders or
notices. Manager shall not be liable for any effort or judgment or for any
mistake of fact or of law, or for anything that it may do or refrain from doing,
except in cases of willful misconduct or gross negligence of Manager. ARTICLE 4
MANAGER’S COMPENSATION, TERM Section 4.1 Fees Paid to Manager. Commencing on the
date hereof, Owner shall pay to Manager a fee (the “Management Fee”), payable
monthly in arrears, in an amount equal to Two and One Half Percent (2.5%) of
Gross Collections for such month with a minimum fee of $1,000.00/month. The
Management Fee shall not be subject to off-sets and charges unless agreed upon
by the parties. Pass-Through Amounts shall be collected monthly by Manager, as
applicable. Section 4.2 Term. This Agreement shall commence on the Effective
Date, and shall thereafter continue for a period of six (6) months from the
Effective Date (the “Term”), unless otherwise terminated as provided herein.
Thereafter, if neither party gives written notice to the other at least 60 days
prior to the expiration date hereof that this Agreement is to terminate, then
this Agreement shall be automatically renewed on a month-to-month basis. Section
4.3 Termination Rights. Notwithstanding anything that may be contained herein to
the contrary, Owner may terminate this Agreement at any time by giving Manager
thirty (30) days written notice thereof upon a determination of gross
negligence, willful misconduct or bad acts of Manager or any of its employees,
and this Agreement shall terminate immediately upon any sale of the Property to
Steadfast Asset Holdings, Inc., SIR Tapestry Park, LLC or any affiliate of
either. If Owner or Manager shall materially breach its obligations hereunder,
and such breach remains uncured for a period of 30 days after written
notification of such breach, the party not in breach hereunder may terminate
this Agreement by giving written notice to the other. Any notice given pursuant
to this Article 4, shall be sent by certified mail. Section 4.4 Duties on
Termination. Upon any termination of this Agreement as contemplated in Section
4.3, Manager shall be entitled to receive all compensation and reimbursements,
if any, due to Manager through the date of termination. Within 30 days after any
termination, Manager shall deliver to Owner’s Representative, the reports
required by Section 3.13(a) for any period not covered by such a report at time
of termination. In addition, upon termination of this Agreement for any reason,
Manager will submit to Owner within 30 days after termination any reports
required hereunder, all of the cash and bank accounts of the Property,
including, without limitation, the Security Deposit Account, investments and
records. {10426691.2} 10



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme039.jpg]
Manager will, within 30 days after termination, tum over to Owner all copies of
all books and records kept for the Property. If Manager desires to retain
records of the Property, Manager must reproduce them at its own expense.
ARTICLES PROCEDURES FOR HANDLING RECEIPTS AND OPERATING CAPITAL Section 5.1
Security Deposits. Manager shall collect, deposit, hold, disburse and pay
security deposits as required by applicable State law and all other applicable
laws, and in accordance with the terms of each tenant's lease. The amount of
each security deposit will be specified in the tenant's lease. Security deposits
shall be deposited into a separate non-interest­ bearing account unless
otherwise required by law (the "Security Deposit Account") at a Depository
selected by Manager and approved by Owner. The Security Deposit Account shall be
established in the name of Manager and held separate from all other of Manager's
funds and accounts, unless Owner informs Manager, in writing that it intends to
hold the Security Deposit Account. If such account is held by Manager, only
representatives of Manager will be signatories to this account. To the extent
possible, the Security Deposit Account shall be fully insured by the Federal
Deposit Insurance Corporation (FDIC). Owner agrees to indemnify and hold
harmless Manager, and Manager's representatives, officers, directors and
employees for any loss or liability with respect to any use by Owner of the
tenant security deposits that is inconsistent with the terms of tenant leases
and applicable laws. Section 5.2 Separation of Owner's Monies. Manager shall
deliver all collected rents, charges and other amounts received in connection
with the management and operation of the Property (except for tenants' security
deposits, which will be handled as specified in this Agreement) to a Depository
selected by Manager and approved by Owner. Section 5 .3 Depository Accounts.
Except to the extent that Manager has not complied with its obligations under
Sections 2.4 and 5.2, Owner and Manager agree that Manager shall have no
liability for loss of funds of Owner contained in the bank accounts for the
Property maintained by Owner or Manager pursuant to this Agreement due to
insolvency of the bank or financial institution in which its accounts are kept,
whether or not the amounts in such accounts exceed the maximum amount of federal
or other deposit insurance applicable with respect to the financial institution
in question. Section 5.4 Working Capital. In addition to the funds derived from
the operation of the Property, Owner shall furnish and maintain in the operating
accounts of the Property such other funds as may be necessary to discharge
financial commitments required to efficiently operate the Property and to meet
all payrolls and satisfy, before delinquency, and to discharge all accounts
payable. Manager shall have no responsibility or obligation with respect to the
furnishing of any such funds. Nevertheless, Manager shall have the right, but
not the obligation, to advance funds or contribute property on behalf of Owner
to satisfy obligations of Owner in connection with this Agreement and the
Property. Manager shall keep appropriate records to document all reimbursable
expenses paid by Manager, which records shall be made available for inspection
by Owner or its agents on request. Owner agrees to reimburse Manager upon demand
for money paid or property contributed in connection with the Property and this
Agreement. {10426691.2) 11



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme040.jpg]
Section 5.5 Authorized Signatures. Any persons from time to time designated by
Manager shall be authorized signatories on all bank accounts established by
Manager pursuant to this Agreement and shall have authority to make
disbursements pursuant to the terms of this Agreement from such accounts. Funds
may be withdrawn from all bank accounts established by Manager, in accordance
with this Article 5, only upon the signature of an individual who has been
granted that authority by Manager and funds may not be withdrawn from such
accounts by Owner unless Manager is in default hereunder. ARTICLE6 MISCELLANEOUS
Section 6.1 Assignment. Upon 30 days written notification, Owner may assign its
rights and obligations to any successor in title to the Property and upon such
assignment shall be relieved of all liability accruing after the effective date
of such assignment. This Agreement may not be assigned or delegated by Manager
without the prior written consent of Owner, which Owner may withhold in its sole
discretion. Any unauthorized assignment shall be null and void ab initio, and
shall not in any event release Manager from any liabilities hereunder. Section
6.2 Notices. All notices required or permitted by this Agreement shall be in
writing and shall be sent by registered or certified mail, addressed in the case
of Owner to Arlington Montclair II, LLC, c/o Arlington Properties, Inc., 2117
Second Avenue North, Birmingham, Alabama 35203 3759, Attention: David G. Ellis;
and in the case of Manager to Steadfast Management Company, Inc., 18100 Von
Karman Avenue, Suite 500, Irvine, CA 92612, Attention: Christopher Hilbert, or
to such other address as shall, from time to time, have been designated by
written notice by either party given to the other party as herein provided.
Section 6.3 Entire Agreement. This Agreement shall constitute the entire
agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto. Section 6.4 No
Partnership. Nothing contained in this Agreement shall constitute or be
construed to be or create a partnership or joint venture between Owner, its
successors or assigns, on the one part, and Manager, its successors and assigns,
on the other part. Section 6.5 No Third Party Beneficiary. Neither this
Agreement nor any part hereof nor any service relationship shall inure to the
benefit of any third party, to any trustee in bankruptcy, to any assignee for
the benefit of creditors, to any receiver by reason of insolvency, to any other
fiduciary or officer representing a bankrupt or insolvent estate of either
party, or to the creditors or claimants of such an estate. Without limiting the
generality of the foregoing sentence, it is specifically understood and agreed
that such insolvency or bankruptcy of either party hereto shall, at the option
of the other party, void all rights of such insolvent or bankrupt party
hereunder ( or so many of such rights as the other party shall elect to void).
Section 6.6 Severability. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision should be modified to the
minimum extent necessary to make it or {10426691.2) 12



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme041.jpg]
its application valid and enforceable, and the validity and enforceability of
all other provisions of this Agreement and all other applications of such
provisions shall not be affected thereby. Section 6. 7 Captions, Plural Terms.
Unless the context clearly requires otherwise, the singular number herein shall
include the plural, the plural number shall include the singular and any gender
shall include all genders. Titles and captions herein shall not affect the
construction of this Agreement. Section 6.8 Attorneys' Fees. Should either party
employ an attorney to enforce any of the provisions of this Agreement, or to
recover damages for breach of this Agreement, the non-prevailing party in any
action agrees to pay to the prevailing party all reasonable costs, damages and
expenses, including reasonable attorneys' fees, expended or incurred by the
prevailing party in connection therewith. Section 6.9 Signs. Manager shall have
the right to place signs on the Property in accordance with applicable
Governmental Requirements stating that Manager is the manager and leasing agent
for the Property. Section 6.10 Survival of Indemnities. The indemnification
obligations of the parties to this Agreement shall survive the termination of
this Agreement to the extent of any claim or cause of action based on an event
occurring prior to the date of termination. Section 6.11 Governing Law. This
Agreement shall be construed under and in accordance with the laws of the State
and is fully performable with respect to the Property in the county in which the
Property is located. Section 6.12 Competitive Properties. Manager may,
individually or with others, engage or possess an interest in any other project
or venture of every nature and description, including but not limited to, the
ownership, financing, leasing, operation, management, brokerage and sale of real
estate projects including apartment projects other than the Property, whether or
not such other venture or projects are competitive with the Property and Owner
shall not have any claim as to such project or venture or to the income or
profits derived therefrom. Section 6.13 Set Off. Without prejudice to Manager's
right to terminate this Agreement in accordance with the terms of this
Agreement, Manager may at any time and without notice to Owner, set off or
transfer any sums held by Manager for or on behalf of Owner in the accounts (
other than the Security Deposit Account) maintained pursuant to this Agreement
in or towards satisfaction of any of Owner's liabilities to Manager in respect
of any sums due to Manager under this Agreement. Section 6.14 Notice of Default.
Manager shall not be deemed in default under this Agreement, and Owner's right
to terminate Manager as a result of such default shall not accrue, until Owner
has delivered written notice of default to Manager and Manager has failed to
cure same within 30 days from the date of receipt of such notice. Section 6.15
Counterparts. This Agreement may be executed m two or more counterparts, each of
which shall be deemed to be an original. {10426691.2) 13



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme042.jpg]
This Property Management Agreement is hereby executed by duly authorized
representatives of the parties hereto as of the Effective Date. OWNER: ARLINGTON
MONTCLAIR 11, LLC, an Alabama limited liability company, By: Arlington
Properties, Inc., its sole member :MANAGER: STEADFAST MANAGEMENT COMPANY, INC.,
a California corporation /J . .. ,, ... cf'.7-, __ . //} J, 4),,/ By:i;l'f"/
rf/;# (c:::::-;,,,.c/ . Name: _u.J_~ 1u •Yl (() . . 5 v<'> t I ·-···- ......
·---· Title: )/1 1 . -·-····· ............-- ......... {]0426691.2) 14



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme043.jpg]
EXHIBIT A ESTIMATED PASS-THROUGH AMOUNTS Benefits Administration 3.0% of total
employee costs IT Infrastructure, Licenses and Support At cost and expense
Marketing $20.00 per unit per year EXHIBIT A



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme044.jpg]
EXHIBIT B THE PROPERTY Property Address: 300 Beech Circle, Birmingham, AL 35213.
Tapestry Park Phase II is currently under construction and will have an estimate
of 131-units. {10426691.2} EXHIBIT B



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme045.jpg]
AMENDMENT TO PROPERTY MANAGEMENT AGREEMENT This AMENDMENT TO PROPERTY MANAGEMENT
AGREEMENT ("Amendment") is dated as of December J_, 2014 ("Effective Date"), and
entered into by and between SIR TAPESTRY PARK, LLC, a Delaware limited liability
company ("Owner") and STEADFAST MANAGEMENT COMP ANY, INC., a California
corporation ("Manager"). RECITALS WHEREAS, Owner and Manager have entered into
that certain Property Management Agreement dated August 13, 2013 ("Management
Agreement"). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Management Agreement. WHEREAS, the parties
desire to amend the Management Agreement to modify the Property description to
incorporate Phase II of the project. AGREEMENT NOW, THEREFORE, for good and
valuable consideration, intending to be legally bound hereby, the parties agree
as follows: 1. Property Description. "Exhibit B" to Management Agreement shall
be amended and replaced in its entirety with attached Exhibit B to this
Amendment. 2. Effect of Amendment. Except as expressly modified in this
Amendment, the terms and conditions of the Management Agreement shall remain in
full force and effect. 3. Counterparts. This Amendment may be executed in one or
more counterparts, each of which will be deemed an original but all of which
together shall constitute one and the same agreement. [SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme046.jpg]
This Amendment to Property Management Agreement is hereby executed by duly
authorized representatives of the parties hereto as of the Effective Date.
OWNER: SIR TAPESTRY PARK, LLC, a Delaware limited liability company By:
Steadfast Income Advisor, LLC, its Manager MANAGER: ~:.···cSTEADFAST~;e
MANAGEMENT COMPANY, Ana Marie del Rio, Vice President



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme047.jpg]
EXHIBITB THE PROPERTY Tapestry Park is located at 801 Montclair Road,
Birmingham, Alabama, in the County of Jefferson, and described as follows: The
Property consists of two adjacent parcels, Phase I and Phase II totaling
354-units. Phase I consists of six buildings with 223 units. Phase II has 131
units. Site amenities include clubhouse with library and internet cafe, grand
lawn with Bocce ball court, pool, fitness center, and carwash. Phase I and II
are comprised of 15.9 acres and 5.5 acres, respectively. Phase I was built in
2013 and Phase II was completed in 2014.



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme048.jpg]
DocuSign Envelope ID: 12223CF0-E576-45B3-BB0F-742BD48DF0CC OMNIBUS PROPERTY
MANAGEMENT AGREEMENT AMENDMENT This OMNIBUS PROPERTY MANAGEMENT AGREEMENT
AMENDMENT is effective as of August 1, 2018 (this “Amendment”), by and among
STEADFAST INCOME ADVISOR, LLC, a Delaware limited liability company (the
“Manager”), as the non-member manager of, and on behalf of, each of the limited
liability companies listed on Schedule 1 attached hereto and by this reference
incorporated herein (each an “Owner”), and STEADFAST MANAGEMENT COMPANY, INC., a
California corporation (each an "Management Company"). W I T N E S S E T H:
WHEREAS, each Owner was organized and operates for the sole and exclusive
purpose of acquiring, owning and operating the multifamily residential project
listed on Schedule 1 (each a “Project”); WHEREAS, each Owner entered into a
Property Management Agreement with the Management Company with respect to the
management and oversight of its Project (each a “Management Agreement”);
WHEREAS, Steadfast Income REIT Operating Partnership, L.P., whose general
partner is Steadfast Income REIT, Inc. (the “REIT”), is the sole equity member
of each Owner (“Sole Member”); WHEREAS, the Board of Directors of the REIT, by
resolution, approved certain modifications to the expenses to be reimbursed to
the Management Company under the terms of the Management Agreement; and WHEREAS,
pursuant to the terms of each Management Agreement, its terms may be amended in
writing by the parties thereto; NOW, THEREFORE, for and in consideration of the
mutual promises and covenants herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows: 1. Definitions. All capitalized terms not otherwise
defined in this Amendment shall have the definitions given such terms in the
Management Agreements. 2. Exhibit A. Exhibit A, Estimated Pass-Through Amounts,
to each Management Agreement is hereby deleted and replaced with Exhibit A
attached hereto and incorporated herein by reference. 3. Ratification. In all
other respects, the Management Agreements are hereby ratified and confirmed. 4.
Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall constitute an original document and all of which together shall
constitute one agreement.



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme049.jpg]
DocuSign Envelope ID: 12223CF0-E576-45B3-BB0F-742BD48DF0CC IN WITNESS WHEREOF,
the undersigned have executed this Amendment as of the date first above written.
STEADFAST INCOME ADVISOR, LLC, as the Manager of each Owner By: Ella Neyland,
President STEADFAST MANAGEMENT COMPANY, INC. By: Michael Brown, President 2



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme050.jpg]
DocuSign Envelope ID: 12223CF0-E576-45B3-BB0F-742BD48DF0CC SCHEDULE I Owner
Project Management Agreement Date Brice Grove Apartments, LLC BriceGrove Park
Apartments 8/29/2013 SIR Carrington Champion, LLC Carrington at Champion Forest
11/7/2013 SIR Carrington Park, LLC Carrington Park at Huffmeister, The 11/7/2013
SIR Carrington Place, LLC Carrington Place 11/7/2013 SIR Clarion Park, LLC
Clarion Park Apartments 6/28/2011 SIR Creekside, LLC Reserve at Creekside
Village 3/28/2014 SIR Dawntree, LLC Dawntree 8/15/2013 SIR Deep Deuce, LLC Deep
Deuce at Bricktown 3/28/2013 SIR Double Creek, LLC Double Creek Flats 5/7/2018
SIR EBT Lofts, LLC EBT Lofts 12/30/2011 SIR Estancia, LLC Estancia Apartments
6/29/2012 SIR Forty 57, LLC Forty57 at Glasford 12/20/2012 SIR Hamburg, LLC
Retreat at Hamburg Place, The 9/5/2013 SIR Heights, LLC Heights at 2121, The
9/30/2013 Hilliard Grand Apartments, LLC Hilliard Grand Apartments 12/31/2012
Hilliard Park Partners, LLC Hilliard Park Apartments 9/11/2012 Hilliard Meadows
Apartments, LLC Hilliard Summit Apartments 9/28/2012 SIR Huffmeister Villas, LLC
Villas at Huffmeister, The 10/10/2013 SIR Jefferson, LLC Jefferson at Perimeter
Apartment Homes 6/11/2018 SIR Katy Ranch, LLC Echo at Katy Ranch 12/19/2013 SIR
Kingwood Villas, LLC Villas at Kingwood, The 10/10/2013 SIR Library Lofts, LLC
Library Lofts East 2/28/2013 SIR Mallard Crossing, LLC Mallard Crossing
Apartment Homes 12/27/2013 SIR Mapleshade, LLC Mapleshade Park 3/31/2014 SIR
Montclair Parc, LLC Montclair Parc Apartments 4/26/2012 SIR Montecito, LLC
Montecito Apartments 12/31/2012 SIR Oak Crossing, LLC Oak Crossing 6/3/2014 SIR
Quail North, LLC Retreat at Quail North, The 6/12/2013 SIR Riverford, LLC
Riverford Crossing Apartments 12/28/2012 SIR Sienna Grand, LLC Heritage Grand at
Sienna Plantation 12/20/2013 SIR Sonoma Grande, LLC Sonoma Grande Apartments
5/24/2012 SIR Spring Creek, LLC Spring Creek of Edmond Apartments 3/9/2012 SIR
Stuart Hall, LLC Stuart Hall Lofts 8/27/2013 SIR Sycamore Terrace, LLC Sycamore
Terrace Apartments 11/27/2012 SIR Tapestry Park, LLC Tapestry Park 8/13/2013 SIR
Trails Edge, LLC Lodge at Trails Edge, The 6/18/2013 SIR Truman Farm, LLC Truman
Farm Villas 12/22/2011 SIR Waterford Riata, LLC Waterford Park at Riata Ranch
10/10/2013 SIR Waterford, LLC Waterford on the Meadow 7/3/2013



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme051.jpg]
DocuSign Envelope ID: 12223CF0-E576-45B3-BB0F-742BD48DF0CC EXHIBIT A ESTIMATED
PASS-THROUGH AMOUNTS The following sets out the Estimated Pass-Through Amounts:
 Marketing, Training and Continuing Education: $30 per unit per year.  IT
infrastructure, licenses and support: 1. IT licenses including such things as
software, hardware, and usage fees will be billed at cost; 2. IT support
expenses will be billed at $500 per user per month; and 3. any unusual,
non-recurring projects or IT support needed for a property will be billed at
actual costs including but not limited to travel costs.  Benefits
Administration Fee: 3.0% of total employee costs.



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme052.jpg]
DocuSign Envelope ID: 97461D31-4F0F-40FC-8B64-9765473B4D0B OMNIBUS PROPERTY
MANAGEMENT AGREEMENT AMENDMENT This OMNIBUS PROPERTY MANAGEMENT AGREEMENT
AMENDMENT is effective as of May 1, 2019 Amendment , by and among STEADFAST
INCOME ADVISOR, LLC, a Delaware limited liability company (the Manager ), as the
non-member manager of, and on behalf of, each of the limited liability companies
listed on Schedule 1 attached hereto and by this reference incorporated herein
(each an Owner , and STEADFAST MANAGEMENT COMPANY, INC., a California
corporation (the "Management Company"). W I T N E S S E T H: WHEREAS, each Owner
was organized and operates for the sole and exclusive purpose of acquiring,
owning and operating the multifamily residential project listed on Schedule 1
(each Project ; WHEREAS, each Owner entered into a Property Management Agreement
with the Management Company with respect to the management and oversight of its
Project (as amended, Management Agreement WHEREAS, Steadfast Income REIT
Operating Partnership, L.P., whose general partner is Steadfast Income REIT is
the sole equity member of each Owner Sole Member WHEREAS, the Board of Directors
of the REIT, by resolution, approved certain modifications to the expenses to be
reimbursed to the Management Company under the terms of the Management
Agreement; and WHEREAS, pursuant to the terms of each Management Agreement, its
terms may be amended in writing by the parties thereto. NOW, THEREFORE, for and
in consideration of the mutual promises and covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows: 1. Definitions. All
capitalized terms not otherwise defined in this Amendment shall have the
definitions given such terms in the Management Agreements. 2. Exhibit A. Exhibit
A, Estimated Pass-Through Amounts, to each Management Agreement is hereby
deleted and replaced with Exhibit A attached hereto and incorporated herein by
reference. 3. Ratification. In all other respects, the Management Agreements are
hereby ratified and confirmed. 4. Counterparts. This Amendment may be executed
in multiple counterparts, each of which shall constitute an original document
and all of which together shall constitute one agreement.



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme053.jpg]
DocuSign Envelope ID: 97461D31-4F0F-40FC-8B64-9765473B4D0B IN WITNESS WHEREOF,
the undersigned have executed this Amendment to be effective as of the date
first above written. STEADFAST INCOME ADVISOR, LLC, as the Manager of each Owner
By: Ella Neyland, President STEADFAST MANAGEMENT COMPANY, INC. By: Michael
Brown, President 2



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme054.jpg]
SCHEDULE I Owner Project Management Agreement Date Brice Grove Apartments, LLC
BriceGrove Park Apartments 8/29/2013 SIR Carrington Champion, LLC Carrington at
Champion Forest 11/7/2013 SIR Carrington Park, LLC Carrington Park at
Huffmeister, The 11/7/2013 SIR Carrington Place, LLC Carrington Place 11/7/2013
SIR Clarion Park, LLC Clarion Park Apartments 6/28/2011 SIR Creekside, LLC
Reserve at Creekside Village 3/28/2014 SIR Deep Deuce, LLC Deep Deuce at
Bricktown 3/28/2013 SIR Double Creek, LLC Double Creek Flats 5/7/2018 SIR Forty
57, LLC Forty57 at Glasford 12/20/2012 SIR Hamburg, LLC Retreat at Hamburg
Place, The 9/5/2013 Hilliard Grand Apartments, LLC Hilliard Grand Apartments
12/31/2012 Hilliard Park Partners, LLC Hilliard Park Apartments 9/11/2012
Hilliard Meadows Apartments, LLC Hilliard Summit Apartments 9/28/2012 SIR
Huffmeister Villas, LLC Villas at Huffmeister, The 10/10/2013 SIR Jefferson, LLC
Jefferson at Perimeter Apartment Homes 6/11/2018 SIR Kingwood Villas, LLC Villas
at Kingwood, The 10/10/2013 SIR Mallard Crossing, LLC Mallard Crossing Apartment
Homes 12/27/2013 SIR Montclair Parc, LLC Montclair Parc Apartments 4/26/2012 SIR
Montecito, LLC Montecito Apartments 12/31/2012 SIR Oak Crossing, LLC Oak
Crossing 6/3/2014 SIR Quail North, LLC Retreat at Quail North, The 6/12/2013 SIR
Riverford, LLC Riverford Crossing Apartments 12/28/2012 SIR Sienna Grand, LLC
Heritage Grand at Sienna Plantation 12/20/2013 SIR Spring Creek, LLC Spring
Creek of Edmond Apartments 3/9/2012 SIR Sycamore Terrace, LLC Sycamore Terrace
Apartments 11/27/2012 SIR Tapestry Park, LLC Tapestry Park 8/13/2013 SIR Truman
Farm, LLC Truman Farm Villas 12/22/2011 SIR Waterford Riata, LLC Waterford Place
at Riata Ranch 10/10/2013 SIR Waterford, LLC Waterford on the Meadow 7/3/2013



--------------------------------------------------------------------------------



 
[a103assignmentofmanageme055.jpg]
DocuSign Envelope ID: 97461D31-4F0F-40FC-8B64-9765473B4D0B EXHIBIT A ESTIMATED
PASS-THROUGH AMOUNTS The following sets out the Estimated Pass-Through Amounts:
Marketing, Training and Continuing Education: $30 per unit per year. IT
infrastructure, licenses and support: 1. IT licenses including such things as
software, hardware, and usage fees will be billed at cost; 2. IT support
expenses will be billed at $500 per user per month; and 3. any unusual,
non-recurring projects or IT support needed for a property will be billed at
actual costs including but not limited to travel costs. Benefits Administration
Fee: 3.0% of total employee costs. Revenue Management Fee: $1.00 per month per
unit



--------------------------------------------------------------------------------



 